Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 1 of 85




                EXHIBIT F
          Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 2 of 85




FOR RELEASE SEPTEMBER 28, 2020




BY Galen Stocking, Patrick van Kessel, Michael Barthel, Katerina Eva Matsa and Maya Khuzam




 FOR MEDIA OR OTHER INQUIRIES:


 Katerina Eva Matsa, Associate Director, Journalism Research
 Galen Stocking, Senior Computational Social Scientist
 Hannah Klein, Communications Manager
 Andrew Grant, Communications Associate

 202.419.4372

 www.pewresearch.org



 RECOMMENDED CITATION
 Pew Research Center, September, 2020, “Many Americans Get
 News on YouTube, Where News Organizations and Independent
 Producers Thrive Side by Side”
         Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 3 of 85

                                                 1
                                        PEW RESEARCH CENTER



About Pew Research Center
Pew Research Center is a nonpartisan fact tank that informs the public about the issues, attitudes
and trends shaping the world. It does not take policy positions. The Center conducts public
opinion polling, demographic research, content analysis and other data-driven social science
research. It studies U.S. politics and policy; journalism and media; internet, science and
technology; religion and public life; Hispanic trends; global attitudes and trends; and U.S. social
and demographic trends. All of the Center’s reports are available at www.pewresearch.org. Pew
Research Center is a subsidiary of The Pew Charitable Trusts, its primary funder.

© Pew Research Center 2020




                                         www.pewresearch.org
         Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 4 of 85

                                                2
                                       PEW RESEARCH CENTER



Terminology [FORMAT AS DROPDOWN BOX W/LINK]
This study explores the landscape of news on YouTube through a survey of YouTube news
consumers alongside an analysis of the most popular YouTube channels that produce news and
the videos published by a subset of these channels. Here are some definitions of key terms used
throughout this report:

   ▪   YouTube news consumers: Those who said they get news from YouTube in a Pew
       Research Center survey of U.S. adults conducted Jan. 6-20, 2020.
   ▪   YouTube channel: A webpage on youtube.com where a specific video creator’s videos
       are organized. For example, Pew Research Center’s YouTube videos are all found on this
       page. The channel owner can control what information is on the page, including the
       description of the channel and which videos are featured.
   ▪   Popular YouTube news channels: These are the 377 YouTube channels with at least
       100,000 subscribers which dedicated a majority of their 15 most recent videos in
       November 2019 to news or current affairs as determined by a set of trained human coders.
       These channels were selected after examining over 17,000 channels that were
       recommended by YouTube’s algorithm after viewing a video from a shorter list of known
       news channels.
   ▪   Most viewed YouTube news channels: These are the 100 popular YouTube news
       channels with the highest number of views on their median video from December 2019
       (while news channels were initially selected based on November data, they were included
       in the “most viewed” sample based on December data, and only videos from December
       were analyzed in Chapter 2). A representative sample of 2,967 videos from these channels
       was analyzed.
   ▪   Channel affiliation: This is the external organization, agency or group that a news
       channel is connected with. Many channels are the YouTube home for an entity that has a
       significant presence outside the platform. For instance, Pew Research Center’s YouTube
       page is the Center’s home on YouTube. Each popular YouTube news channel was examined
       for affiliation.
   ▪   News organization channels: These are news channels that are affiliated with an
       external news organization, such as the YouTube page for CNN or Fox News.
   ▪   Other organization channels: These are news channels with an external affiliation that
       is not a news organization. Examples of other organizations include research organizations,
       advocacy groups and government agencies.
   ▪   Independent channels: These are news channels that do not have a clear external
       affiliation.




                                        www.pewresearch.org
        Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 5 of 85

                                                 3
                                        PEW RESEARCH CENTER



   ▪   Personality-driven channels: These are news channels that feature a recurring host
       and orient their channel’s content around the host’s personality, such as the channel for
       The Daily Show with Trevor Noah. These channels can be associated with a news
       organization, another organization or be independent.
   ▪   Public figure channels: These are personality-driven channels hosted by individuals
       who had a public profile before they created a YouTube channel. Public figure channels
       may be affiliated with an external organization. Examples include Bill O’Reilly and Last
       Week Tonight with John Oliver.
   ▪   YouTuber channel: These are personality-driven channels hosted by individuals who
       did not have a public profile before they created a YouTube channel (although many are in
       the public eye now). YouTuber channels generally are not affiliated with an external
       organization. Examples include Philip DeFranco and Secular Talk.
   ▪   Video topic: The primary topic that a video was about, based on the issues that were
       discussed in its first 10 minutes (or if the video is shorter than 10 minutes, the entire
       video).
   ▪   Video focus: The person, organization or entity that a video focused on the most during
       its first 10 minutes. This is different than the video’s topic. For example, a video about the
       topic of impeachment may focus on Trump, congressional Republicans, Democrats or
       other figures entirely. All videos have a main topic, but not all videos have a focus.
   ▪   Video tone: The balance of positive and negative statements about the video focus in the
       first 10 minutes of the video. Videos were considered to have a negative tone if at least
       twice as many negative statements as positive ones were made about the primary person or
       group being discussed during the video’s first 10 minutes, and vice versa for a positive tone.
       All other videos were coded as neither positive nor negative (sometimes referred to as
       “mixed”).

For more on the survey and how popular Youtube news channels or the videos from the most
viewed YouTube news channels were analyzed, please refer to the methodology [LINK].




                                         www.pewresearch.org
         Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 6 of 85

                                                  4
                                        PEW RESEARCH CENTER



How we did this
This study explores the news landscape on YouTube using a multi-method approach. Chapter 1 of
this report analyzes data from a representative survey of U.S. adults. Chapter 2 examines news
content on YouTube through a study of the most popular news channels and a sample of the news
videos published by a subset of these channels in December 2019.

Survey
The survey portion of this analysis uses data from a survey of 12,638 U.S. adults conducted from
Jan. 6-20, 2020. Everyone who completed the survey is a member of Pew Research Center’s
American Trends Panel (ATP), an online survey panel that is recruited through national, random
sampling of residential addresses. This way nearly all U.S. adults have a chance of selection. The
surveys are weighted to be representative of the U.S. adult population by gender, race, ethnicity,
partisan affiliation, education and other categories. Read more about the ATP’s methodology here
[LINK].

Content analysis
Findings about YouTube news channels come from an analysis of over 17,000 channels in
November 2019. Researchers collected and filtered these channels using a multistage process.
First, researchers used a Python script to visit an initial set of 145 channels – some associated with
news outlets, and others with independent sources that have been highlighted in previous Center
reports. Using the YouTube recommendation algorithm, researchers then identified over 17,000
additional channels with 100,000 subscribers that could potentially produce news content. These
channels were then evaluated by a team of trained human coders in November 2019 to determine
if at least half of their 15 most recent videos were about news and current affairs. A total of 377
channels met these criteria and were further analyzed for a number of characteristics, including
whether they are affiliatied with a news organization, how they present their ideology and the
extent to which they offer opportunities for their fans to contribute money. These channels are
referred to in this study as “popular YouTube news channels.”

An additional analysis was conducted on the videos produced by the 100 of these channels that
had a broad national audience and the highest median number of views on their videos in
December 2019 (referred to here as the “most viewed YouTube news channels”). A team of trained
human coders watched the first 10 minutes (or the full video, if shorter than 10 minutes) of 2,967
videos published in December 2019 in order to analyze each video’s topic, the primary person or
group that the video focused on, its tone (positive, negative or no clear tone), and more.




                                          www.pewresearch.org
        Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 7 of 85

                                                5
                                      PEW RESEARCH CENTER



For more details, see the methodology. [LINK]




                                       www.pewresearch.org
           Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 8 of 85

                                                 6
                                       PEW RESEARCH CENTER



Table of Contents
About Pew Research Center                                                                  1
Terminology                                                                                2
How we did this                                                                            4
Overview                                                                                   7
1. YouTube news consumers about as likely to use the site for opinions as for facts       20
2. A closer look at the channels producing news on YouTube – and the videos themselves    34
Examining popular YouTube news channels: News on YouTube comes from a mix of news
organizations and independent channels                                                    36
Examining videos from the most viewed YouTube news channels: Videos about Trump stood out as
especially popular in December 2019                                                       46
3. Acknowledgments                                                                        57
4. Methodology                                                                            58




                                         www.pewresearch.org
          Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 9 of 85

                                                       7
                                            PEW RESEARCH CENTER




                                                           About a quarter of U.S. adults get news
Most Americans use YouTube, the massive,                   from YouTube …
Google-owned video-sharing website where
users can find and watch content on almost                                                 26% of U.S. adults
                                                                                           get news from
anything, from dancing cats to popular music to                                            YouTube
instructions on how to build a house.

YouTube also has become an important source
of news for many Americans. About a quarter of
all U.S. adults (26%) say they get news on
YouTube. And while relatively few of these
                                                           … and YouTube is an important way to
people say it is their primary news source, most
                                                           get news for most who get news there
say it is an important way they stay informed.
                                                           % of YouTube news consumers who say YouTube is __
                                                           they keep up with news
This raises the question: What kind of news are
                                                        The most        An important way,              Not an
Americans getting on YouTube, and who are               important        but not the most            important
they getting it from? A new Pew Research                   way            important way                 way

Center study explores these questions in two              13%                   59%                     27%
ways: through a survey, conducted Jan. 6-
20, 2020, among 12,638 U.S. adults that                             NET important way
asked YouTube news consumers about their                                    72%
                                                  Note: Respondents who did not give an answer not shown.
experiences on the website; and through an
                                                  Source: Survey of U.S. adults conducted Jan. 6-20, 2020.
analysis of the most popular YouTube              “Many Americans Get News on YouTube, Where News Organizations
                                                  and Independent Producers Thrive Side by Side”
news channels and the contents of the
                                                  PEW RESEARCH CENTER
videos published by a subset of these
channels in December 2019. For the
content analysis, researchers used a combination of computational methods and trained human




                                              www.pewresearch.org
        Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 10 of 85

                                                 8
                                       PEW RESEARCH CENTER



coders to identify the most popular YouTube news channels and comb through thousands of hours
of videos looking for their topic, tone and other attributes (see Chapter 2 and the Methodology for
details).

[DROPDOWN BOX] Pew Research Center’s previous work on YouTube

This study continues Pew Research Center’s analysis of Americans’ attitudes toward news on social
media as well as the Center’s focused examination of the content on YouTube and how Americans
use it. For a selection of further research, see:

YouTube

   ▪   10 facts about Americans and YouTube
   ▪   A Week in the Life of Popular YouTube Channels
   ▪   Many Turn to YouTube for Children’s Content, News, How-To Lessons



Social media generally

   ▪   Americans Who Mainly Get Their News on Social Media Are Less Engaged, Less
       Knowledgeable
   ▪   Most Americans Think Social Media Sites Censor Political Viewpoints
   ▪   As COVID-19 Emerged in U.S., Facebook Posts About It Appeared in Wide Range of Public
       Pages, Groups
   ▪   Americans are Wary of the Role Social Media Sites Play in Delivering the News



[END BOX]




                                         www.pewresearch.org
        Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 11 of 85

                                                    9
                                        PEW RESEARCH CENTER



The study finds a news landscape on YouTube
                                                        YouTube news channels are a mix of
in which established news organizations and
                                                        independent channels and those
independent news creators thrive side by side –         affiliated with external news outlets …
and consequently, one where established news
                                                        % of popular YouTube news channels that have each
organizations no longer have full control over          affiliation type
the news Americans watch.

Indeed, the survey finds that most YouTube                                                News
news consumers say they at least sometimes                                Independent organizations

turn to news organizations as well as                                          42%               49%
independent channels for news on the platform,
and identical shares (23% each) often turn to
each type of source. (Channels associated with                                       9%
news organizations are either the official
                                                                    Other orgs.
channel of a news outlet, like CNN or Fox News,
or one that features a particular program, show         … and both types of channels are
or journalist from these outlets. Independent           popular with YouTube news consumers
channels do not have a clear affiliation with any       % of YouTube news consumers who say they often,
external entity.)                                       sometimes or hardly ever/never get news from __ on
                                                        YouTube

The content analysis confirms that both of these                                                            Hardly
                                                                            Often         Sometimes       ever/never
channel types play prominent roles in the
                                                            News and         23%             52%               25%
YouTube media ecosystem. The 377 most                     media outlets
popular YouTube news channels are largely a
                                                           Independent
mix of established news organizations (49%)                   channels       23             41               36
and independent channels (42%), with the rest           Note: Popular YouTube news channels are those news channels
                                                        that had at least 100,000 subscribers in November 2019. “Other
                                                        organization” channels are those affiliated with an external
                                                        organization that was not a news organization, including
                                                        government agencies, research organizations and advocacy
                                                        organizations. “Independent” channels do not have a clear external
                                                        affiliation. Survey respondents were asked only about news
                                                        organization and independent channels (for exact question wording
                                                        see topline). Respondents who did not answer survey question not
                                                        shown.
                                                        Source: Pew Research Center analysis of 377 YouTube news
                                                        channels with at least 100,000 subscribers in November 2019.
                                                        Survey of U.S. adults conducted Jan. 6-20, 2020.
                                                        “Many Americans Get News on YouTube, Where News Organizations
                                                        and Independent Producers Thrive Side by Side”
                                                        PEW RESEARCH CENTER




                                         www.pewresearch.org
            Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 12 of 85

                                                                      10
                                                        PEW RESEARCH CENTER



associated with other types of organizations (9%).1

There are several key differences between the content found on independent and established news
organization channels. For instance, during the period analyzed (December 2019), news
organizations posted a much higher volume of videos than independent sources (33 vs. 12 for the
typical channel of each type), while independent channels’ videos were typically much longer
(more than 12 minutes, compared with about five minutes for videos from channels affiliated with
news organizations).




1Because channels affiliated with other organizations were a relatively small portion of all channels, much of the analysis focuses on the
differences between channels affiliated with news organizations and independent channels.




                                                           www.pewresearch.org
            Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 13 of 85

                                                                    11
                                                        PEW RESEARCH CENTER



The content analysis also finds
that most of these                              Just under half of the most popular YouTube news
independent channels are                        channels are oriented around a specific personality …
                                                % of popular YouTube news channels that are oriented around a …
centered around an individual
personality – often somebody
                                                                                   Public
who built their following                                                          figure             44% are oriented
through their YouTube                                                               15%               around a
                                                                       Not                            personality
channel – rather than a                                            personality-
                                                                     driven           YouTuber
structured organization.                                              56%               29%


While 22% of popular
YouTube news channels
affiliated with a news                          … with independent channels especially likely to use
organization use this                           this model
personality-driven structure,                   % of popular YouTube news channels in each affiliation type that are oriented
seven-in-ten of the most                        around a …
popular independent news                                                  Personality-driven
                                                                    Public
channels are oriented around                                        figure YouTuber                  NET      Not personality-driven
a personality. And the people
                                                        News org.
at the center of most of these                                    16%              6%                22%                          78%
                                                        channels
independent channels are
often “YouTubers” (i.e., people                      Independent
                                                        channels      13                        57   70            30
who gained a following
through their YouTube
                                                Note: Popular YouTube news channels are those news channels that had at least 100,000
presence; 57% of all                            subscribers in November 2019. “Other organization” channels are those affiliated with an
independent news channels)                      external organization that is not a news organization, including government agencies,
                                                research organizations, and advocacy organizations. “Independent” channels do not have a
rather than people who were                     clear external affiliation.
                                                Source: Pew Research Center analysis of 377 YouTube news channels with at least 100,000
public figures before gaining                   subscribers in November 2019.
attention on YouTube (13%).2                    “Many Americans Get News on YouTube, Where News Organizations and Independent
                                                Producers Thrive Side by Side”
                                                PEW RESEARCH CENTER
These different offerings and
approaches to the news could
have a variety of implications for the experiences of people who get news on YouTube. On the one
hand, most YouTube news consumers seem to have a positive experience. Clear majorities in this
group say in the survey that the news videos they watch on YouTube help them better understand
current events (66%) and expect them to be largely accurate (73%). And a similar share (68%) say

2Researchers determined if an individual was a public figure by conducting online searches on their background before they started a
YouTube channel.




                                                         www.pewresearch.org
        Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 14 of 85

                                                 12
                                        PEW RESEARCH CENTER



the videos keep their attention and that they typically watch closely, rather than playing them in
the background.

Not only that, but when YouTube news consumers were asked to describe in their own words why
YouTube is a unique place to get news, the most common responses relate to the content itself –
including access to news sources outside the mainstream and the plethora of different opinions
and views that are available on the platform. Indeed, YouTube news viewers are about as likely to
say they are primarily looking for opinions and commentary on the website (51%) as they are to
say they are mostly seeking information and facts (i.e., “straight” reporting; 48%).




                                         www.pewresearch.org
        Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 15 of 85

                                                     13
                                         PEW RESEARCH CENTER



Few YouTube news consumers see very big problems with getting news from the site
YouTube news viewers recognize that the platform is not without problems, but few find these
problems to be very big. Critics and observers have raised a number of concerns about news on
YouTube, ranging from misinformation and political bias to the control YouTube has over its
content creators, both in terms of their content itself and their financial relationship with the
website.

The survey asked YouTube
                                  Most YouTube news consumers do not see very big
news consumers about these
                                  problems with getting news from the site
issues, among others. While
                                  % of YouTube news consumers who say each issue is a ____ when it comes to
no more than three-in-ten say     news on YouTube
any of these are “very big”
                                                                                                                   Not a
problems, majorities say a few                                       Very big        Moderately      Small        problem
of these are at least                                                problem         big problem    problem        at all

“moderately big” problems,         YouTube limiting ad revenue            30%            29%            25%        14%
                                             for video creators
including misinformation,
political bias, YouTube                          Misinformation           30              33                 27        9
limiting advertising revenue
                                         Censorship by YouTube            29            26              28         16
for video creators (also known
as demonetization), and                                                   28             31              26         13
                                                    Political bias
censorship by YouTube.
                                                    Harassment        19         24                34             20
Fewer say that harassment or       Tone or civility of discussions
                                                  about the news     13         28                 37             19
a lack of civility are very big
problems when it comes to         Note: Respondents who did not give an answer not shown.
news on YouTube, but still at     Source: Survey of U.S. adults conducted Jan. 6-20, 2020.
                                  “Many Americans Get News on YouTube, Where News Organizations and Independent
least four-in-ten say these are   Producers Thrive Side by Side”
moderately big problems.          PEW RESEARCH CENTER



Republicans and Republican-
leaning independents are more likely than Democrats and independents who lean Democratic to
say censorship, demonetization and political bias are very big problems. Democrats, meanwhile,
are more likely than Republicans to say misinformation and harassment are very big problems.




                                           www.pewresearch.org
        Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 16 of 85

                                                      14
                                        PEW RESEARCH CENTER



Independent news channels more likely to focus on conspiracy theories, cover subjects
negatively
The content analysis suggests that some of these problems may be particularly big concerns when
it comes to videos produced by independent YouTube news channels rather than those affiliated
with news organizations.

For instance, coverage of
conspiracy theories was almost
                                  Independent YouTube channels covered QAnon
                                  conspiracy theories much more frequently than news
entirely concentrated among
                                  organizations
videos from independent
                                  % of videos from the 100 most viewed YouTube news channels from
channels and virtually absent     December 2019 that mentioned or primarily were about …
from videos produced by
channels affiliated with news                                                                   Primarily
                                                               Mentioned                         about
organizations.                                                       Another
                                                      QAnon                                            Another
                                                                    conspiracy NET       QAnon
                                                                                                      conspiracy     NET
To determine the rate at which         All YouTube
                                                               5%           3%   7%            2%           2%       4%
conspiracy theories were            news channels

discussed, researchers analyzed
videos to determine the extent            News org.
                                          channels         2            1         2        0                <1       <1
to which they covered specific
                                       Independent
unproven claims or conspiracy             channels             14            9   21               8              6   14
theories that were prominent
in news media in late 2019,       Note: Most viewed YouTube news channels are those news channels with the highest
                                  number of median views on their videos from December 2019. Videos may mention more
particularly QAnon/deep state     than one conspiracy, but can only be primarily about one topic. Channels affiliated with
                                  other organizations (aside from news organizations) produced just 2% of videos, which was
conspiracy theories, theories     not enough to analyze separately.
related to Jeffrey Epstein, and   Source: Pew Research Center analysis of 2,967 videos published in December 2019 by the
                                  100 most viewed YouTube news channels.
anti-vaccine theories.            “Many Americans Get News on YouTube, Where News Organizations and Independent
                                  Producers Thrive Side by Side”
                                   PEW RESEARCH CENTER
Analysis of nearly 3,000 videos
posted by the 100 most viewed
YouTube news channels in December 2019 finds that 4% of all videos were primarily about the
conspiracy theories studied. But when looking only at videos from independent channels, 14%
were primarily about one of these conspiracy theories, and an even higher share (21%) at least
mentioned one of these conspiracy theories. In contrast, just 2% of videos from news organizations
mentioned at least one of the conspiracy theories studied and less than 1% were primarily about
one.




                                          www.pewresearch.org
        Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 17 of 85

                                               15
                                      PEW RESEARCH CENTER



Of these conspiracy theories, the ones collectively known as QAnon were the most commonly
mentioned; 8% of videos from independent channels focused primarily on QAnon theories and
14% mentioned them, compared with news organization channels, which mentioned them in 2% of
videos (and didn’t publish any videos that were primarily about them). Previous research has
found that about half of U.S. adults (47%) say they have heard at least a little about the QAnon
conspiracy theories.




                                       www.pewresearch.org
        Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 18 of 85

                                                     16
                                        PEW RESEARCH CENTER



In addition to being more likely to cover conspiracy theories, independent channels were more
likely to produce videos with a negative stance toward their subject.

While watching the videos from
the top 100 most viewed           Independent YouTube channels about twice as likely
YouTube news channels in          as news organizations to produce videos with a
December of last year,            negative tone
researchers assessed whether      % of videos from the 100 most viewed YouTube news channels from
                                  December 2019 that had a __ tone toward the main person or group they
the tone of each video was        addressed
primarily positive or negative
toward the person or group it                        Positive    Negative         Neither                     No focus
addressed. Overall, videos were
                                       All YouTube
more likely to have a negative      news channels
                                                          4%       22%                            69%              5%
evaluation of the person or
group the video discussed than           News org.
                                                          4        17                                 74           5
                                         channels
a positive one (22% vs. 4%),
although most videos (69%)            Independent
                                                          3              37                     55                5
were neither overwhelmingly              channels

positive nor negative (see the
                                  Note: Most viewed YouTube news channels are those news channels with the highest
methodology [LINK] for details    number of median views on their videos from December 2019. Videos coded as positive
                                  had at least twice as many positive as negative statements; negative videos had at least
on how videos were coded).        twice as many negative as positive statements. All other videos are coded as neither.
                                  Channels affiliated with other organizations (aside from news organizations) produced 2%
                                  of videos, which was not enough to analyze separately.
But negativity was notably        Source: Pew Research Center analysis of 2,967 videos published in December 2019 by the
more common in videos from        100 most viewed YouTube news channels.
                                  “Many Americans Get News on YouTube, Where News Organizations and Independent
independent channels – 37% of     Producers Thrive Side by Side”
the videos produced by            PEW RESEARCH CENTER

independent channels were
negative, compared with 17% of
videos from news organizations.

Moreover, negative videos were especially popular, drawing more views on average than other
videos. Across all different types of channels, videos that were predominantly negative in tone
received an average of 184,000 views, compared with 172,000 views for videos with a mixed or
neutral tone and 117,000 for positive videos.




                                          www.pewresearch.org
        Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 19 of 85

                                                   17
                                       PEW RESEARCH CENTER



Donald Trump on YouTube: Videos about the president made up the biggest chunk of news
videos and were viewed by more people
The examination of videos also highlights the important role that President Donald Trump played
in news videos in December 2019: Videos that discussed topics related to his presidency or focused
on him more generally received far more views than other videos.

The 2,967 videos that were examined were all
                                                        During December 2019, about a third of
posted in December 2019, during which time
                                                        YouTube news videos were about
the U.S. House of Representatives voted to              Trump’s impeachment
impeach Trump on charges of abuse of power
                                                        % and average views of videos from December 2019
and obstruction of Congress. In this context,           from the 100 most viewed YouTube news channels about
impeachment was the most common topic of                each topic
videos posted by the 100 most viewed YouTube                                                      Avg. number
news channels during this time.                                            % of videos            of views

                                                          Impeachment              36%                    244,663
At the same time, however, the 2020 election,
which at that point was largely centered around
                                                        Domestic policy            31                   128,311
the race for the Democratic nomination, was
featured much less frequently. Despite several
months of Democratic debates – including one              Election 2020         12                     107,733

during December 2019 – just 12% of videos
were about the election. This is a third of the            International       9                       107,111
                                                                 affairs
proportion of videos that were about the
                                                        Note: Most viewed YouTube news channels are those news
impeachment.                                            channels with the highest number of median views on their videos
                                                        from December 2019. Topics above 5% shown; see detailed tables
                                                        for all 10 topics analyzed.
Other common topics included a range of                 Source: Pew Research Center analysis of 2,967 videos published in
domestic policy areas (31% of videos), including        December 2019 by the 100 most viewed YouTube news channels.
                                                        “Many Americans Get News on YouTube, Where News Organizations
abortion, gun control, immigration and                  and Independent Producers Thrive Side by Side”
international affairs (9%).                             PEW RESEARCH CENTER




                                        www.pewresearch.org
        Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 20 of 85

                                                     18
                                        PEW RESEARCH CENTER



The president’s presence showed up in other
                                                          About a quarter of all YouTube news
ways as well. For instance, more videos focused
                                                          videos studied focused on Trump
on Trump than any other person or group
                                                          % and average views of videos from December 2019
across all videos in December 2019 – no matter            from the 100 most viewed YouTube news channels that
the topic (while topic refers to the primary story        focused on …
being discussed, focus describes the person or
                                                                                                      Avg. number of
group the video is about; e.g., a video could be                               % of videos            views
about impeachment but be focused on the                                                     24%                 220,501
                                                             Trump/admin.
president or Congressional Democrats). About
a quarter (24%) of all videos studied focused on              Congressional            15                       204,495
                                                                Democrats
Trump or his administration, with the
                                                              Public figures        14                      122,010
impeachment inquiry being the most common
topic of those discussions.                               2020 Democratic          12                       105,960
                                                               candidates

And this also shows up in how popular videos                   Government               8                     161,006
are: Simply put, videos that featured the
                                                              Congressional
                                                                                    7                          219,576
president got more views than others. Videos                   Republicans
that were primarily about Trump’s
                                                            Average person          6                       131,269
impeachment or Trump’s administration
averaged 245,000 and 257,000 views,                                   Media        5                         150,996
respectively, while those about other topics
                                                          Note: Most viewed YouTube news channels are those news
averaged 122,000 views. And no matter what                channels with the highest number of median views on their videos
the topic, when Trump himself was the main                from December 2019. Congressional Democrats/Republicans may
                                                          include other party members. Categories are mutually exclusive.
focus of a video, those videos received 221,000           Only individuals or groups focused on in at least 5% of videos
                                                          shown; see detailed tables for all focus areas analyzed.
views on average, compared with 157,000                   Source: Pew Research Center analysis of 2,967 videos published in
among all other videos.                                   December 2019 by the 100 most viewed YouTube news channels.
                                                          “Many Americans Get News on YouTube, Where News Organizations
                                                          and Independent Producers Thrive Side by Side”
The president’s prominence in these videos also PEW RESEARCH CENTER
appears to shape what viewers take away from
them. In an open-ended question, the survey
asked what political or social issue YouTube news consumers learned the most about from
watching YouTube news in the year before the survey (which was conducted in January 2020),
and a third mentioned Trump or his administration – more than any other category.

Other key findings from the study include:

   ▪   Amid a debate about whether YouTube is an engine for political “radicalization,” the study
       finds that about half of YouTube news consumers describe the overall body of news videos




                                          www.pewresearch.org
            Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 21 of 85

                                                                     19
                                                        PEW RESEARCH CENTER



          about politics and social issues on the website as moderate. About a third (32%) see them
          as liberal and a smaller portion (14%) view them as conservative. When it comes to social
          media more broadly, about half of Americans (48%) say the news posts they see there are
          mostly liberal, according to previous research.

     ▪    An examination of the most popular YouTube news channels shows that the vast majority
          do not clearly state a political ideology on their channel page – regardless of whether the
          contents of their videos take an ideological slant. Only 12% of popular YouTube news
          channels explicitly include language about their ideology in the channel description, with
          slightly more identifying as right-leaning (8%) than left-leaning (4%). Independent news
          channels, however, are somewhat more likely than news organization channels to describe
          themselves in partisan terms and are more likely to say they lean right.

     ▪    Media and politicians were the most common sources cited in YouTube news videos. About
          half of all videos analyzed cited the news media as a source of information (51%), and a
          slightly smaller portion of videos (42%) cited a prominent Republican or Democrat,
          including Trump, the 2020 Democratic presidential candidates, or members of Congress.3
          News organization channels were much more likely than independent channels to cite
          politicians (49% of videos from news organizations vs. 25% of videos from independent
          channels), while independent channels were more likely to cite the news media (68% vs.
          45%).

     ▪    Independent channels are far more likely than news organizations to raise funds through
          their channels (71% vs. 14%). Overall, about four-in-ten of the most popular YouTube news
          channels (41%) accept donations through a variety of methods – most commonly Patreon,
          a site where fans can support creators financially.

The rest of this report looks at these and other findings in greater detail. Chapter 1 [LINK] focuses
on the findings from the survey of YouTube news consumers conducted in January 2020, while
Chapter 2 [LINK] examines the results from the analysis of the most popular YouTube news
channels and the videos posted to the top 100 most viewed channels in December 2019.




3 This only includes external media citations. For example, a video produced by NBC that cited another NBC clip or statements from their own
reporters was not counted, but if an NBC video cited a CBS clip it would be.




                                                          www.pewresearch.org
           Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 22 of 85

                                                                    20
                                                       PEW RESEARCH CENTER



1. YouTube news consumers about as likely to use the site
for opinions as for facts
YouTube is one of the most popular online platforms in the United States. About seven-in-ten
Americans (71%) say they use it, including roughly a quarter of all U.S. adults (26%) who get news
there.4 The video-sharing site has become a place
for journalists, commentators, news
                                                     About a quarter of U.S. adults use
organizations, and others to publish a wide range
                                                     YouTube to get news …
of content, and Americans who get news on
YouTube are about evenly divided between those
                                                                                    26% of U.S. adults
who say they go there primarily to get opinions                                     get news from
and social commentary (51%) and those who are                                       YouTube

seeking information and facts (48%).

YouTube news consumers – who are younger,
more likely to be male and more racially diverse
than U.S. adults overall – say that the news they
                                                                          … and YouTube news consumers are
find there is generally informative and that they                         about evenly split between those
expect it to be accurate. Two-thirds (66%) say the                        seeking opinions, facts
site’s news videos have helped them better
                                                                          % of YouTube news consumers who go to YouTube
understand current events, and about three-                               news videos primarily for …
quarters (73%) expect the information they get
                                                                                Opinions, views and                Information
from the site’s news videos to be largely accurate.                             social commentary                   and facts


A previous Pew Research Center study found that                       51%                           48%

far fewer social media news consumers (40%)
                                                       Note: Respondents who did not give an answer not shown.
expect news on social media to be accurate. But
                                                       Source: Survey of U.S. adults conducted Jan. 6-20, 2020.
here, in the context of a specific brand, YouTube      “Many Americans Get News on YouTube, Where News
                                                       Organizations and Independent Producers Thrive Side by Side”
gets higher marks from its base of news
                                                       PEW RESEARCH CENTER
consumers. Among U.S. adults overall, a separate
survey found that while more people distrust than
trust YouTube as a source for political and election news, the level of skepticism is not quite as
high as for some other social media sites.




4This survey did not distinguish between the video sharing platform called YouTube and the more recently launched television streaming
service called YouTubeTV.




                                                         www.pewresearch.org
              Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 23 of 85

                                                                        21
                                                           PEW RESEARCH CENTER



Most YouTube news consumers say the site is
                                                                             Most YouTube news consumers say the
an important way they get news, but relatively
                                                                             site is an important way they get news,
few (13%) say that it is their most important                                but not the most important
source of news. Those who say it is the most
                                                                             % of YouTube news consumers who say YouTube is __
important way they get news differ from others                               they keep up with news
in several ways. They are more likely to go
                                                                               The most       An important way,              Not an
directly to YouTube for news rather than                                       important       but not the most            important
clicking through links found on other platforms,                                 way            important way                 way

and they are more likely to seek out information                                 13%                  59%                     27%
and facts on YouTube rather than opinion and
social commentary. They also express more
                                                                                           NET important way
loyalty to particular channels, programs or                                                      72%
YouTube personalities.                                                       Note: Respondents who did not give an answer not shown.
                                                                             Source: Survey of U.S. adults conducted Jan. 6-20, 2020.
                                                                             “Many Americans Get News on YouTube, Where News Organizations
On the whole, however, YouTube news                                          and Independent Producers Thrive Side by Side”
consumers are not particularly loyal to any       PEW RESEARCH CENTER

channels or personalities, and they are equally
likely to get news from YouTube channels
owned by news and media outlets as they are from independent channels that are not affiliated
with a news outlet.5 About a quarter of YouTube news consumers (23%) say they “often” get news
on YouTube from news outlets, such as Fox News and CNN, while an identical share (23%) often
get news from independent video producers, such as Philip DeFranco, Secular Talk or Right Side
Broadcasting Network.

YouTube has made some recent policy changes in response to criticism about harassment and
other issues, but its news consumers don’t see many major problems on the site. No more than
three-in-ten say misinformation, censorship or demonetization (YouTube limiting ad revenue for
video creators) are very big problems, and just 19% say the same about harassment. In previous
Center research on social media and news, at least half of U.S. adults said one-sided and
inaccurate news were very big problems for social media more broadly.




5   The item wording in the survey was “YouTubers not affiliated with a news outlet.”




                                                             www.pewresearch.org
          Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 24 of 85

                                                         22
                                              PEW RESEARCH CENTER



Amid a debate about whether
YouTube is an engine for            Half of YouTube news consumers say the news they
political “radicalization,”         see in YouTube videos is politically moderate
YouTube news consumers              % of YouTube news consumers who say YouTube videos about politics and
                                    social issues are generally …
don’t seem to see it as
particularly polarizing. Half of                                    Conservative          Moderate      Liberal
those who get news from
                                            All YouTube
YouTube see news videos                                      14%                             50%             32%
                                      news consumers
about politics and social issues
as generally moderate, while            Rep/Lean Rep              20                         46                31

about a third (32%) see them
as liberal-leaning and a               Dem/Lean Dem 10                                          53              35
smaller portion (14%) view
them as generally                   Note: Respondents who did not give an answer not shown.
                                    Source: Survey of U.S. adults conducted Jan. 6-20, 2020.
conservative. When it comes         “Many Americans Get News on YouTube, Where News Organizations and Independent
to social media more broadly,       Producers Thrive Side by Side”

social media news consumers         PEW RESEARCH CENTER

say the news posts they see
there are generally liberal, according to previous Center research.

There are small partisan differences to note. For instance, among YouTube news consumers,
Republicans are twice as likely as Democrats to say the news videos they see on politics and social
issues on YouTube lean conservative (20% vs. 10%). But the highest share in both groups say the
news videos they see are politically moderate.

The rest of this chapter examines findings from a January 2020 survey of Americans who get news
on YouTube in more detail.




                                                www.pewresearch.org
        Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 25 of 85

                                                  23
                                         PEW RESEARCH CENTER




Who are the Americans who get news on
YouTube? Compared with U.S. adults overall,            YouTube news consumers are
they are more likely to be young and male, and         disproportionately more likely to be
less likely to be White.                               young, male
                                                       % of __ who are ...
About a third of adult YouTube news                                            YouTube news
consumers are under the age of 30 (34%),                                       consumers           U.S. adults

compared with 21% of all adults. And about                             Male                 58%               48%
seven-in-ten (71%) are under 50, compared                            Female            42                       52
with slightly more than half of the total adult                 Ages 18-29           34             21
population (55%).
                                                                      30-49           37                 33

                                                                      50-64     19                    25
YouTube news consumers also are more likely
to be male (58%) than U.S. adults overall                               65+       10                 20

(48%).                                                          H.S. or less           39                  39

                                                              Some college           34                  31
YouTube news consumers are also more racially
                                                                   College+      26                    30
diverse. Half are White (50%), while 14% are
                                                                      White                 50                       63
Black and 25% are Hispanic. In contrast, 63%
of U.S. adults are White, 12% are Black and 16%                        Black 14                          12

are Hispanic.                                                      Hispanic      25                 16

                                                             Rep/Lean Rep              41                     44
There are minimal differences between
                                                           Dem/Lean Dem                     54                  51
YouTube news consumers and the general adult
population in education or political party             Note: White and Black adults include those who report being only
                                                       one race and are not Hispanic. Hispanics are of any race.
identification.                                        Partisanship identification for all U.S. adults are Pew Research
                                                       Center estimates.
                                                       Source: Survey of U.S. adults conducted Jan. 6-20, 2020, and U.S.
                                                       Census Bureau 2018 American Community Survey 1-Year Public
                                                       Use Microdata Sample file.
                                                       “Many Americans Get News on YouTube, Where News Organizations
                                                       and Independent Producers Thrive Side by Side”
                                                       PEW RESEARCH CENTER




                                          www.pewresearch.org
            Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 26 of 85

                                                                     24
                                                        PEW RESEARCH CENTER




There are many different ways to get news on
                                                                          How YouTube news consumers use the
YouTube. News consumers can go directly to
                                                                          site
one source, ignoring the site’s other offerings.
                                                                          % of YouTube news consumers who …
They could search for news or browse the site,
possibly through YouTube’s news section. They
could follow YouTube’s algorithm and watch
videos that are recommended based on their
previous selections, or could even get news
through YouTube videos embedded in websites
or social media posts without ever visiting the
site or app itself. The survey shows that some
behaviors are dominant but that consumers
arrive at news on YouTube through a variety of
paths.                                                                    Source: Survey of U.S. adults conducted Jan. 6-20, 2020.
                                                                          “Many Americans Get News on YouTube, Where News Organizations
                                                                          and Independent Producers Thrive Side by Side”
A majority of YouTube news consumers (65%)          PEW RESEARCH CENTER
say they get news videos by going directly to the
site. The remainder (34%) find them indirectly,
either by watching videos or following links that have been shared with them on other platforms,
like Facebook or email.6

When they start watching a video – no matter how they got there – most YouTube news
consumers say they pay attention to what they are watching: 68% say they generally pay close
attention to news videos while they’re playing, while about three-in-ten (31%) mostly let them play
in the background.

Few say they often interact with YouTube news videos by liking, commenting, subscribing or
sharing: Only 14% of YouTube news consumers say they do so often, while 31% say they
sometimes do this and fully 54% say they hardly ever or never do.




6Since this is a survey, it would not include those who watch YouTube videos indirectly without realizing they are watching a YouTube video
and so do not account for it in their response.




                                                          www.pewresearch.org
        Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 27 of 85

                                                     25
                                         PEW RESEARCH CENTER



Neither loyalty nor recommendations drive
                                                          Fewer than half of YouTube news
how YouTube news consumers find news
                                                          consumers say they are loyal to a few
there                                                     shows, people or channels …
Discovering news on YouTube can be a                      % of YouTube news consumers who say they are …
somewhat scattershot experience. Most
                                                                Loyal to a few          Not particularly loyal
YouTube news consumers don’t see themselves                    YouTube shows,          to any YouTube shows,
                                                              people or channels         people or channels
as particularly loyal to any YouTube channels,
shows or personalities, and around four-in-ten
                                                                     38%                         61%
(39%) say they pay a lot of attention to who
created news videos. Meanwhile, nearly eight-
                                                           … and a similar share say they pay a
in-ten (78%) rely on the YouTube algorithm’s               lot of attention to who created the
recommended news videos at least occasionally.             news videos they watch on YouTube
                                                           % of YouTube news consumers who say they pay __
About four-in-ten (38%) say they consider                  attention to who created the news videos they watch
themselves loyal to a few shows, people or                 on YouTube …

channels on YouTube, while about six-in-ten                                                             Very little/
                                                                     A lot                Some
                                                                                                          none
(61%) do not. Previous Center research about
                                                                      39                    40               20
Americans’ news habits more broadly has found
that a similar share of U.S. adults (63%) say
they’re not particularly loyal to the sources they        Note: Respondents who did not give an answer not shown.
                                                          Source: Survey of U.S. adults conducted Jan. 6-20, 2020.
get news from.                                            “Many Americans Get News on YouTube, Where News Organizations
                                                          and Independent Producers Thrive Side by Side”
                                                          PEW RESEARCH CENTER
The data shows a similar portion of YouTube
news consumers pay close attention to who
created the news videos. About four-in-ten (39%) say they pay “a lot” of attention to who created
the news videos they watch, while a further 40% pay “some” attention, with only one-in-five saying
they pay very little or no attention. This is similar to previous Center research about social media
in general, which found that 38% of social media news consumers said they pay a lot of attention
to the source of news articles they find on a social networking site.




                                          www.pewresearch.org
        Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 28 of 85

                                                 26
                                     PEW RESEARCH CENTER



As a feature of the site, YouTube provides its
users links to additional videos on topics            Most YouTube news consumers
similar to the videos they just watched – and         occasionally watch the news videos
these recommendations are widely used by              recommended by the site’s algorithm …
news consumers. Nearly eight-in-ten YouTube           % of YouTube news consumers who say they watch the
                                                      recommended news videos that appear alongside the
news consumers (78%) report using these               video they are watching …
recommendations at least occasionally,
although just about one-in-ten (11%) say they             Yes,                 Yes, on
                                                        regularly             occasion                    No
“regularly” watch the news videos
recommended to them by YouTube. About one-               11%                   67%                       21%

in-five (21%) say they never do this.
                                                       … and say the recommendations are
Most YouTube news consumers say the site
                                                       at least somewhat good
                                                       % of YouTube news consumers who say YouTube does
does a good job recommending videos for them,
                                                       a ___ job recommending news videos for them
including 13% who say YouTube does a “very
                                                        Very                 Somewhat               Somewhat
good” job recommending videos and an                    good                   good                bad/very bad
additional 66% who say the recommendations
                                                          13                     66                       19
are “somewhat good.” Far fewer (19%) say
YouTube does a “somewhat” or “very” bad job
                                                      Note: Respondents who did not give an answer not shown.
recommending news videos for them.                    Source: Survey of U.S. adults conducted Jan. 6-20, 2020.
                                                      “Many Americans Get News on YouTube, Where News Organizations
                                                      and Independent Producers Thrive Side by Side”
                                                      PEW RESEARCH CENTER




                                       www.pewresearch.org
        Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 29 of 85

                                                   27
                                       PEW RESEARCH CENTER



When getting news on YouTube, Americans use media outlets and independent channels
at similar rates
While most YouTube news consumers say the
                                                        YouTube news consumers who rely
site is an important way they get news, only a
                                                        heavily on the site for news more likely
small share say it is the most important way, as
                                                        to go there for facts than opinions
discussed previously. But YouTube news
                                                        Among YouTube news consumers who say YouTube is
consumers who say it is the most important way          ___ they keep up with news, % who …
they get news stand out from other YouTube
                                                                       Not an          A somewhat     The most
news consumers in several ways.                                     important way     important way important way

For example, those who say YouTube is the
                                                               Go to YouTube
most important way they get news are much                 videos primarily for
more likely than other YouTube news                         information/facts            41% 47%       66%

consumers to use the site for facts and                   Primarily go directly
information rather than for opinion and                    to YouTube app or
                                                                      website
commentary. Two-thirds (66%) in this group                                                        50    67     87

say they watch YouTube news videos for                      Are loyal to a few
information and facts, higher than the share                shows, people or
                                                        channels on YouTube
among those who say YouTube is a somewhat                                         0
                                                                                        25   39        62       100
important way (47%) or not an important way
(41%) they get news.                                    Note: Those who say it is an important way, but not the most
                                                        important way, are classified as “somewhat important way.”
                                                        Respondents who did not give an answer not shown.
Those who say YouTube is the most important             Source: Survey of U.S. adults conducted Jan. 6-20, 2020.
                                                        “Many Americans Get News on YouTube, Where News Organizations
way they get news also are much more likely to          and Independent Producers Thrive Side by Side”
go directly to YouTube (87%) rather than       PEW RESEARCH CENTER

following links or watching videos on other
platforms – notably higher than the share who
do this among those who say YouTube is a somewhat important (67%) or not important (50%) way
they get news.

And roughly six-in-ten YouTube news consumers who say the site is their most crucial news
source (62%) are loyal to a few shows, people, or channels on YouTube, compared with much
smaller shares among those who ascribe less importance to YouTube in their overall news diet.




                                        www.pewresearch.org
        Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 30 of 85

                                                   28
                                       PEW RESEARCH CENTER




YouTube news consumers say they generally
                                                        News videos on YouTube are helpful,
find news videos on the site useful and
                                                        largely accurate, according to those
informative. Two-thirds (66%) say the site’s            who get news there
news videos have helped them better
                                                        % of YouTube news consumers who say news videos on
understand current events, while only a very            the site …
small share (4%) say the videos left them more
                                                                 Help them better
confused.                                                                                                 66%
                                                        understand current events

                                                               Are largely accurate                         73
In addition, about three-quarters (73%) say that
they expect the information they get from the           Source: Survey of U.S. adults conducted Jan. 6-20, 2020.
                                                        “Many Americans Get News on YouTube, Where News Organizations
site’s news videos to be largely accurate.              and Independent Producers Thrive Side by Side”
                                                        PEW RESEARCH CENTER




                                        www.pewresearch.org
        Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 31 of 85

                                                   29
                                       PEW RESEARCH CENTER



Respondents who use YouTube for news were
                                                        YouTube news consumers say access
asked to describe, in their own words, why they
                                                        to sources outside the mainstream,
think the site is a unique way to get news.             commentary make YouTube news
Grouping all the open-ended responses into two          unique
broad categories, of those YouTube news                 Of respondents who provided a response to an
consumers who gave an answer, more point to             open-ended question, % who say ___ is why YouTube
the types of content available rather than the          is a unique place to get news

features of the website (58% vs. 39%; 73% of all                         Content                                58%
YouTube news consumers gave an answer).                          Non-mainstream                 18
                                                           Opinions/commentary                  17
Access to sources outside the mainstream (18%                              Variety             12
of those who gave a response) and commentary                        Fair/unbiased          8
and opinions (17%) are two of the main reasons                         News bites          6

why YouTube’s news content stands out,                               Other content         7

according to respondents. Meanwhile, the most
                                                                    Site features                      39
commonly cited website features that make
                                                                           Control             15
YouTube unique include the control YouTube
                                                                     Convenience               13
gives them over what they watch to tailor it to                     Platform tools         7
their personal interests (15%) and the                               TV alternative        7
convenience or ease of use of the platform                          Other features     2
(13%).
                                                         Nothing makes it unique        5
Among those who gave an answer, 5% explicitly           Note: Based on those who said they get news from YouTube and
said they could not think of any reason why             who provided a response to an open-ended question about why
                                                        YouTube is a unique place to get news. 73% of YouTube news
YouTube is a unique place to get news.                  consumers provided an answer. “Nothing makes it unique” includes
                                                        “don’t know” responses. The first three claims mentioned were
                                                        coded into categories. Figures add to more than 100% because
                                                        multiple responses were allowed.
                                                        Source: Survey of U.S. adults conducted Jan. 6-20, 2020.
                                                        “Many Americans Get News on YouTube, Where News Organizations
                                                        and Independent Producers Thrive Side by Side”
                                                        PEW RESEARCH CENTER




                                        www.pewresearch.org
         Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 32 of 85

                                                       30
                                            PEW RESEARCH CENTER



The survey also asked about
                                      Most YouTube news consumers do not see major
six different possible issues
                                      problems with getting news from the site
with YouTube that have been
                                      % of YouTube news consumers who say each issue is a ____ when it comes to
raised by critics, ranging from       news on YouTube
misinformation and political
extremism to YouTube’s                                                                                          Not a
                                                                       Very big   Moderately      Small        problem
control over ad revenue and                                            problem    big problem    problem        at all
content. Of the six, none were         YouTube limiting ad revenue       30%           29%           25%        14%
rated a “very big problem” by                    for video creators
more than three-in-ten                              Misinformation        30            33                27        9
YouTube news consumers,
although majorities say a few               Censorship by YouTube        29            26            28         16

of these are at least
                                                      Political bias     28            31             26         13
“moderately big” problems.
                                                      Harassment       19         24            34             20
These include demonetization
                                   Tone or civility of discussions
– i.e., when YouTube                              about the news 13               28          37            19
intentionally limits advertising
revenue for video creators –      Note: Respondents who did not give an answer not shown.
                                  Source: Survey of U.S. adults conducted Jan. 6-20, 2020.
misinformation, censorship,       “Many Americans Get News on YouTube, Where News Organizations and Independent
                                  Producers Thrive Side by Side”
and political bias. Each of
                                  PEW RESEARCH CENTER
these issues is rated as a very
big problem by roughly three-
in-ten YouTube news consumers, while similar shares say each is a moderate problem. Fewer say
that either harassment (19%) or the tone of discussions about the news (13%) is a major problem
on YouTube.

Those who often get news on YouTube from independent news channels are more likely than other
YouTube news consumers to see two YouTube policies as major problems: demonetization (51%)
and content moderation, which some view as censorship (44%).




                                              www.pewresearch.org
         Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 33 of 85

                                                           31
                                              PEW RESEARCH CENTER



There are some partisan
                                       Partisan differences on whether censorship,
differences in what YouTube
                                       misinformation, harassment are very big problems with
news consumers see as                  news on YouTube
problems with news on the
                                       % of YouTube news consumers who say __ is a very big problem when it
site.                                  comes to news on YouTube


Republicans and independents                                      Rep/Lean Rep         Dem/Lean Dem

who lean Republican are                                                                                              38%
                                            Censorship by YouTube
considerably more likely than                                                                     22%

Democrats (and Democratic-             YouTube limiting ad revenue                                              34
leaning independents) to see                     for video creators                                        28

censorship by YouTube as a                                                                                      33
                                                        Political bias
                                                                                                      25
very big problem (38% vs.
22%). Republicans also are                                                                            24
                                                     Misinformation
                                                                                                                34
somewhat more likely than
Democrats to see                                                                            14
                                                         Harassment
                                                                                                  23
demonetization (34% vs. 28%)
                                                  Tone or civility of                    12
and political bias (33% vs.
                                        discussions about the news                         14
25%) as very big problems.
                                       Source: Survey of U.S. adults conducted Jan. 6-20, 2020.
Meanwhile, Democrats are          “Many Americans Get News on YouTube, Where News Organizations and Independent
                                  Producers Thrive Side by Side”
more concerned than
                                  PEW RESEARCH CENTER
Republicans about two other
problems: misinformation
(34% of Democrats say this is a very big problem, vs. 24% of Republicans) and harassment (23%
vs. 14%).

Among YouTube news consumers, relatively few in both parties see the tone or civility of
discussions about the news on YouTube as a very big problem.




                                                www.pewresearch.org
        Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 34 of 85

                                                   32
                                       PEW RESEARCH CENTER




Americans who get news on
                                 YouTube news consumers are equally likely to often
YouTube have a variety of
                                 get news on the site from news outlets, independent
different sources to choose
                                 channels
from on the site, from news
                                 % of YouTube news consumers who say they often, sometimes or hardly
organizations posting TV clips   ever/never get news from __ on YouTube
to commentators who’ve risen
                                                                                                   Hardly ever/
to fame via their YouTube                                  Often             Sometimes                never
videos. Overall, YouTube news
                                    News and media         23%                   52%                   25%
consumers are as likely to say              outlets
they “often” get news on the
                                        Independent
site from news and media                   channels         23                 41                    36

outlets as they are to say the
                                 Note: Respondents who did not give an answer not shown.
same about channels that         Source: Survey of U.S. adults conducted Jan. 6-20, 2020.
                                 “Many Americans Get News on YouTube, Where News Organizations and Independent
aren’t affiliated with a news    Producers Thrive Side by Side”
outlet.                          PEW RESEARCH CENTER


About one-in-five YouTube
news consumers (23%) say they often get news from news and media outlets on YouTube, such as
the Fox News or CNN channels. The same portion (23%) often get news from independent
channels. And YouTube news consumers are more likely to say they “sometimes” get news from
media outlets on YouTube than they are to say they sometimes turn to independent channels (52%
vs. 41%).

Those in the youngest age group – 18- to 29-year-olds – are more likely to get news from
independent channels than adults in older age groups. About three-in-ten younger adults (31%) do
so often, compared with about one-in-five or fewer among the older age groups. There are no
notable differences across the age groups in how often people get news on YouTube from news and
media outlets.




                                         www.pewresearch.org
        Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 35 of 85

                                                 33
                                      PEW RESEARCH CENTER




                                                      Impeachment and Trump administration
Respondents who use YouTube for news were             most common topics that YouTube news
asked to describe in their own words what news        consumers learned the most about
topic they learned the most about from                Of respondents who provided a political or social issue
YouTube in the year before the survey was             they have learned the most about from YouTube in 2019,
                                                      % who said it was about …
conducted in January 2020.
                                                                     Trump/admin.                                     33%
The most common topics named involved the                            Impeachment                                 20
Trump administration, including 20% who said               Iran/Soleimani conflict         3
                                                              Other Trump admin.                   9
they learned the most on YouTube about
                                                                  U.S. government                  8
impeachment. (When the survey was fielded,
                                                        Democratic primary 2020            3
the Senate was about to begin its trial.) An                       Other U.S. govt.            5
additional 13% named other topics related to                      Domestic policy                                20
President Trump or his administration.                                 Immigration            4
                                                                      Science/tech         3
Beyond impeachment, responses varied widely,                         Identity topics      2
                                                             Other domestic policy                     10
with many pertaining to the U.S. government or
domestic policy. No more than 4% of
                                                                       Media news             4
respondents named any particular issue within                         International                8
these broader categories, with the most                                       Other                     12
common responses involving immigration, the                       Learned nothing                           15
2020 Democratic primaries, or science and             Note: Based on those who said they get news from YouTube and
technology.                                           who provided a political or social issue they learned the most about
                                                      from YouTube news videos in the year prior to when the survey was
                                                      conducted. 65% of all YouTube news consumers provided an
                                                      answer. “Learned nothing” includes “don’t know” responses. Only
                                                      responses given by 2% or more of respondents shown. The first
                                                      claim mentioned was coded.
                                                      Source: Survey of U.S. adults conducted Jan. 6-20, 2020.
                                                      “Many Americans Get News on YouTube, Where News Organizations
                                                      and Independent Producers Thrive Side by Side”
                                                      PEW RESEARCH CENTER




                                       www.pewresearch.org
              Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 36 of 85

                                                                       34
                                                          PEW RESEARCH CENTER



2. A closer look at the channels producing news on YouTube
– and the videos themselves
Complementing the survey results in the previous chapter, this section of the report is based on a
different approach to data collection. Rather than asking people about their experiences with news
on YouTube, researchers used both computational tools and human coders to examine some of the
attributes of the most popular YouTube news channels and the content of the videos they publish.

The first part of this analysis looks at 377                                How Pew Research Center studied
YouTube channels that frequently cover                                      YouTube news channels
news and current affairs and that had at least
100,000 subscribers in November 2019.7
Channels were selected using a
recommendation analysis similar to the process
used in previous Pew Research Center research
on YouTube (see the methodology for more
details [LINK]). These channels are referred to
as “popular YouTube news channels” in this
report, and were examined for external
affiliation, the presence of a host, ideology and
other characteristics.
                                                                            Source: Pew Research Center analysis of 377 YouTube news
The second part of the analysis looks at the        channels with at least 100,000 subscribers in November 2019 and
                                                    analysis of 2,967 videos published in December 2019 by the 100
videos published by a subset of those channels      most viewed YouTube news channels.
in order to get a sense of the type of news         “Many Americans Get News on YouTube, Where News Organizations
                                                    and Independent Producers Thrive Side by Side”
actually watched by the largest numbers of          PEW RESEARCH CENTER
YouTube news consumers. To narrow the list of
channels to a manageable number for the small
group of human coders who watched the videos and categorized them, the analysis includes only
the 100 channels with the highest views on their median video published in December 2019.
Nearly 3,000 videos (2,967) published by these channels in December 2019 were examined by
the coders for the topics and tone contained within them, among other attributes.

The two analyses find that YouTube’s platform is a diverse news environment that provides space
for independent news creators to thrive alongside more traditional news organizations, and that
the content on these different types of channels varies in important ways. For instance,


7   Channels must have 100,000 subscribers to be offered perks like verification.




                                                            www.pewresearch.org
        Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 37 of 85

                                                 35
                                        PEW RESEARCH CENTER



independent channels are more likely to be centered around a specific personality – often
someone who had no public profile before gaining attention on YouTube – and more likely to seek
donations directly from viewers. In addition, in December 2019, independent channels were
collectively more likely than channels associated with news organizations to mention or focus on
conspiracy theories and to take a negative tone toward the main subjects of their videos.

The rest of this chapter explains these and other patterns in more detail.




                                         www.pewresearch.org
          Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 38 of 85

                                                           36
                                                PEW RESEARCH CENTER




About half (49%) of the 377
                                          News on YouTube comes from a mix of established
most popular YouTube news
                                          news organizations and independent channels
channels are affiliated with a
                                          % of popular YouTube news channels that have each affiliation type
news organization. For
example, these could be the
official channel of a news
outlet, a channel focused on a
particular program or show
from that outlet, or a channel
featuring associated
journalists or anchors.

The largest chunk of these
news organization channels
(22% of all popular YouTube
                                  Note: Popular YouTube news channels are those news channels that had at least 100,000
news channels) are associated     subscribers in November 2019. “Other organization” channels are those affiliated with an
with TV stations, including       external organization that was not a news organization, including government agencies,
                                  research organizations, and advocacy organizations. “Independent” channels do not have a
both broadcast and cable          clear external affiliation.
outlets and shows they            Source: Pew Research Center analysis of 377 YouTube news channels with at least 100,000
                                  subscribers in November 2019.
produce. These include            “Many Americans Get News on YouTube, Where News Organizations and Independent
                                  Producers Thrive Side by Side”
national outlets like CNN, Fox
                                  PEW RESEARCH CENTER
News or NBC News, as well as
local outlets from across the
country, such as CBS News Los Angeles and WXYZ-TV Detroit. This group also includes television
shows with news content, such as The Daily Show, The View, and Last Week Tonight, as well as a
small number of foreign outlets that produce English-language news, like the BBC.

Channels associated with digital-native news outlets such as BuzzFeed News, The Daily Wire or
Vox, as well as those affiliated with print newspapers and magazines (including The New York
Times, The Economist and USA Today), also are common among the most popular YouTube news
channels (14% of channels are affiliated with digital-native news outlets and 8% are affiliated with
print outlets). Fewer popular YouTube news channels are owned by radio stations like NPR or wire
services such as The Associated Press.




                                                  www.pewresearch.org
        Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 39 of 85

                                                 37
                                        PEW RESEARCH CENTER



Popular YouTube news channels that are not affiliated with established news organizations fall
into one of two other categories. About one-in-ten channels (9%) are affiliated with other types of
organizations, such as government entities or research and advocacy organizations.

But a large share of channels (42%) do not have a clear affiliation with any external entity,
referred to throughout this chapter as “independent channels.” In many cases, these are video
creators who have established a following based primarily on their YouTube presence, such as
Diamond and Silk or The Humanist Report.

These different types of channels seem to adopt different strategies in what kinds of videos they
publish and how often they do so. The typical (median) news organization channel produced 33
videos in December 2019, with a median video length of about five minutes. These were often –
especially for television outlets – short segments about a specific topic, repackaged from another
source. In contrast, the typical independent channel produced far fewer (12) videos, but they were
typically much longer, with a median video length of over 12 minutes.

The survey component of this report found that YouTube news consumers are equally likely to get
news from independent YouTube channels as they are to get news from news organizations, with
23% saying they often get news from each type of source (see Chapter 1) [LINK].




                                         www.pewresearch.org
         Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 40 of 85

                                                        38
                                           PEW RESEARCH CENTER



About four-in-ten popular YouTube news channels – including most independent channels
– are oriented around an individual, often who made their name on YouTube
Outside of external affiliation,
another way to look at              More than four-in-ten popular YouTube news channels
YouTube news channels is to         are oriented around a specific personality …
                                    % of popular YouTube news channels that are oriented around a …
see whether a channel is
oriented around an individual
                                                                        Public
– a characteristic especially                                           figure          44% are oriented
common to independent                                                    15%            around a
                                                            Not                         personality
channels. In this type of                               personality-
                                                          driven            YouTuber
channel, an individual –                                   56%                29%
whether a journalist employed
by a news organization or an
independent host – puts their
personality at the center of the    … with independent channels especially likely to use
channel and its content. These      this model
channels feature the same           % of popular YouTube news channels in each affiliation type that are
                                    oriented around a …
host, identifiable in all or most
                                                                Personality-driven
of the videos. In the most
                                                         Public
common video format, the                                 figure    YouTuber             NET    Not personality-driven
host speaks directly to the              All YouTube
                                                     15%                29%                                56%
                                      news channels                                     44%
camera about their views on a
specific issue or event
happening in the news. The                 News org.
                                                          16           6                22                           78
                                           channels
authenticity of their videos is
                                           Other org.        20        17                                       63
one of the draws of the                                                                 37
                                            channels
channel, much like a blog in            Independent       13                       57   70          30
                                            channels
the 2000s and 2010s.
                                    Note: Popular YouTube news channels are those news channels that had at least 100,000
                                    subscribers in November 2019. “Other organization” channels are those affiliated with an
Just under half of the most         external organization that is not a news organization, including government agencies,
                                    research organizations and advocacy organizations. “Independent” channels do not have a
popular YouTube news
                                    clear external affiliation.
channels (44%) use this             Source: Pew Research Center analysis of 377 YouTube news channels with at least 100,000
                                    subscribers in November 2019.
model, referred to here as          “Many Americans Get News on YouTube, Where News Organizations and Independent
“personality-driven channels.”      Producers Thrive Side by Side”
                                    PEW RESEARCH CENTER

Some of these (15% of all
popular YouTube news channels) are hosted by someone who was a public figure before starting a




                                             www.pewresearch.org
        Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 41 of 85

                                                 39
                                        PEW RESEARCH CENTER



YouTube channel (researchers determined if an individual was a public figure by conducting
Google searches on their background before they started a YouTube channel). These include
entertainment stars who regularly address the news in their YouTube content, such as Bill Maher
or John Oliver, as well as public intellectuals like Sam Harris and independent journalists like Tim
Pool.

But social media sites like YouTube are not solely a platform for people who are already public
figures. Indeed, YouTube has launched the careers of many influencers, artists and musicians –
and discussing news on YouTube can also be an avenue to popularity.

About three-in-ten of the most popular YouTube news channels (29%) are hosted by an individual
who built their following through their YouTube channel, a group this study refers to as
“YouTubers.” This group is distinct from public figures simply in that any notoriety they have
attanined has come after starting a YouTube channel, not before. YouTubers include hosts who
talk about a range of issues and current events, like Philip DeFranco, as well as more politically
oriented channels, such as Secular Talk or Mark Dice. Importantly, while many of these
individuals have built a career off of their work, some have drawn significant negative attention.
For instance, some of these channels are hosted by controversial figures, including some run by
individuals with ties to racist groups. (Some of these channels, included among the most popular
YouTube news channels as of November 2019, have since been banned by YouTube.) And
YouTube has often tried to rein in this controversy through video takedowns and demonetization,
leading to discrimination lawsuits from YouTubers across the political spectrum.

There is a close link between personality-driven channels – particularly those featuring YouTubers
– and independent channels. Indeed, seven-in-ten of the most popular independent YouTube
news channels are oriented around a personality, including 57% hosted by YouTubers (compared
with just 13% hosted by public figures).

This balance is unique to independent channels. Much smaller proportions of other types of
channels are personality-driven. About one-in-five channels affiliated with news organizations
(22%) are oriented around an individual, typically the host of a television or radio show like
Huckabee or Tom Hartmann. And just 6% of news organization channels are hosted by
YouTubers. A somewhat higher share of channels associated with other types of organizations
(37%) are oriented around an individual (frequently academics or other prominent researchers),
but still, most are not.




                                         www.pewresearch.org
            Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 42 of 85

                                                                       40
                                                          PEW RESEARCH CENTER



Few popular YouTube news channels express an ideological lean on their channel page
Some observers have cited examples and raised
concerns that political discussion on YouTube                               An overwhelming majority of YouTube
may be ideological, if not extreme. However, an                             news channels do not describe
examination of the channel pages of the most                                themselves in ideological terms
popular YouTube news channels reveals that                                  % of popular YouTube news channels that indicated they
most do not describe themselves in partisan or                              are __ in their description or title

ideological terms. In fact, just 12% of popular
                                                                                                                12% of YouTube
YouTube news channels claim some kind of                                                                        news channels
partisan or ideological lean in their channel title                                                             describe their
                                                                                                                ideology on their
or description, although this does not                                                                          channel page
necessarily line up with the content of their
videos.8
                                                                                                  Left-leaning          Right-leaning

Among those popular YouTube news channels                                          All YouTube news          4%              8%
                                                                                           channels
that do claim an ideological label, right-leaning
channels are twice as common as left-leaning
                                                                                 News org. channels            4         4
ones (8% vs. 4% of all channels), although
neither group is comprised of more than a                                        Other org. channels               0              14

handful of channels. Right-leaning channels are                              Independent channels              4               13
defined as those that describe themselves as
                                                                            Note: Ideological lean was determined by an examination of the
Republican, conservative or pro-Trump in their                              channel’s title, description and about page. Only channels that
channel title or description, while left-leaning                            explicitly state they are left-leaning (liberal, progressive or
                                                                            Democratic) or right-leaning (conservative, Republican or pro-Trump)
channels indicate they are liberal, progressive                             are included in each respective ideology. Popular YouTube news
or Democratic.                                                              channels are those news channels that had at least 100,000
                                                                            subscribers in November 2019. “Other organization” channels are
                                                                            those affiliated with an external organization that is not a news
                                                                            organization, including government agencies, research
Conversely, according to the the survey,                                    organizations, and advocacy organizations. “Independent” channels
YouTube news consumers are more likely to say                               do not have a clear external affiliation.
                                                                            Source: Pew Research Center analysis of 377 YouTube news
YouTube videos about politics and social issues                             channels with at least 100,000 subscribers in November 2019.
lean liberal (32%) rather than conservative                                 “Many Americans Get News on YouTube, Where News Organizations
                                                                            and Independent Producers Thrive Side by Side”
(14%), although half say that they are generally                            PEW RESEARCH CENTER
moderate (see Chapter 1).

Channels owned by news organizations are the least likely to express an ideological orientation –
just 8% of these channels do so, split evenly between those that lean left and right. By contrast,


8 This analysis looked for clear ideological statements on the channel’s page, including title and description. It therefore does not include any
statements within any videos.




                                                            www.pewresearch.org
        Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 43 of 85

                                                 41
                                        PEW RESEARCH CENTER



nearly one-in-five independent channels (17%) express a clear partisan lean, with 13% indicating
they lean right and 4% leaning left.

A similar proportion of channels affiliated with other organizations (14%) express an ideological
orientation, with all of these being right-leaning. Among the 377 most popular YouTube news
channels, however, just five fit this description.




                                         www.pewresearch.org
         Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 44 of 85

                                                      42
                                            PEW RESEARCH CENTER



About four-in-ten popular YouTube news channels accepted donations
YouTube channel owners have multiple revenue
streams available to help offset the costs of
                                                           About four-in-ten popular YouTube news
running a channel. One income source for                   channels ask their viewers for donations
popular channels can be revenue sharing from
                                                           % of popular YouTube news channels that __ on their
the advertisements that YouTube runs                       channel
alongside the video itself. But this revenue
                                                                         Accepted      Did not accept
source is dependent on YouTube, which has                                donations       donations
adopted policies to restrict access to funding for
channels that violate their rules, including                                  41%              59%

briefly excluding ads from channels that made
                                                           Among popular YouTube news channels that ask for
videos about the coronavirus outbreak.                     donations, % that accept donations via …


Given the complexities of revenue sharing,                             Patreon                        66%

many channel owners have adopted alternate
                                                                    YouTube               25
income sources, one of which is donations. This                   membership
analysis finds that 41% of popular YouTube
                                                                Cryptocurrency       14
news channels turn to their viewers for
donations – especially independent channels.                Other (e.g., PayPal,                      65
                                                                  Venmo, etc.)

YouTube channel owners have a number of            Note: Popular YouTube news channels are those news channels
                                                   that had at least 100,000 subscribers in November 2019. Many
options for donations, and many channels           channels accept donations via multiple methods.
                                                   Source: Pew Research Center analysis of 377 YouTube news
accept donations through multiple avenues.         channels with at least 100,000 subscribers in November 2019.
Patreon is the most common, used by 66% of         “Many Americans Get News on YouTube, Where News Organizations
                                                   and Independent Producers Thrive Side by Side”
popular YouTube news channels that accept
                                                   PEW RESEARCH CENTER
donations, followed by YouTube’s own donation
service (used by 25%). Another 14% of the
channels studied that accept donations do so through Bitcoin and other cryptocurrencies.
Meanwhile, about two-thirds (65%) of the channels that accept donations use at least one of
several other platforms, such as GoFundMe or PayPal. Many services – particularly Patreon and
YouTube – feature a subscription option in which users can donate to the channel each month,
providing a consistent revenue stream for these channels.

Additionally, roughly three-quarters of popular YouTube news channels that accept donations
(74%) provide some kind of benefit to those who donate. These benefits often include access to
exclusive videos or digital stickers and badges the donator can use in comments.




                                              www.pewresearch.org
        Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 45 of 85

                                                    43
                                         PEW RESEARCH CENTER



Beyond direct fundraising, many channels also            Most independent channels solicit some
raise funds through merchandise sales. About             form of donations on their channel
one-in-five (22%) popular YouTube news                   % of popular YouTube news channels that accept at least
channels sell some kind of merchandise (such             one type of donation
as coffee mugs or T-shirts) on their YouTube
                                                              News org.
page.                                                         channels      14%

                                                              Other org.
                                                               channels              49
Independent news channels are far more likely
                                                           Independent
than those affiliated with news organizations to              channels                    71
accept donations (71% vs. 14%). Channels
affiliated with other types of organizations fall        Note: Popular YouTube news channels are those news channels
                                                         that had at least 100,000 subscribers in November 2019. “Other
in between, with about half (49%) accepting              organization” channels are those affiliated with an external
these funds. Similarly, nearly four-in-ten               organization that is not a news organization, including government
                                                         agencies, research organizations and advocacy organizations.
independent channels (37%) sell merchandise,             “Independent” channels do not have a clear external affiliation.
                                                         Source: Pew Research Center analysis of 377 YouTube news
compared with just one-in-ten news                       channels with at least 100,000 subscribers in November 2019.
organization channels.                                   “Many Americans Get News on YouTube, Where News Organizations
                                                         and Independent Producers Thrive Side by Side”
                                                         PEW RESEARCH CENTER
Roughly six-in-ten (61%) personality-driven
channels accept donations, though this is far
more common for channels centered around YouTubers (78%) – personalities who rose to
prominence through their YouTube videos – than it is for people who were public figures before
they had a YouTube presence (29%). A similar pattern holds for merchandise sales.




                                          www.pewresearch.org
        Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 46 of 85

                                                 44
                                       PEW RESEARCH CENTER



YouTubers may be adopting these tools at such high rates as much to build a following as to pull in
revenue. For example, member perks like digital badges can appear in user comments, helping
promote that membership to other viewers. And the survey component of this study suggests that
this may be effective. YouTube news consumers who often get news from YouTubers are far more
likely than those who get news from YouTube less frequently to say they have a sense of loyalty to a
few YouTube channels (61% vs. 28%).

These practices also may lead to more attention to a channel’s videos. Channels that accept
donations or offer privileges to those who donate tend to get far more views than those that do not
– and the more views on a video, the more potential ad revenue.




                                         www.pewresearch.org
        Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 47 of 85

                                                    45
                                         PEW RESEARCH CENTER



Overwhelming majority of popular YouTube news channels connect with their audiences on
multiple platforms
Most channels use multiple avenues to reach
                                                         Nearly all YouTube news channels reach
potential audiences outside of YouTube. While
                                                         their audiences on multiple platforms
YouTube news channels also can be discovered
                                                         % of popular YouTube news channels that had a …
through the YouTube recommendation engine
                                                                               Social
or search, those tools are outside the control of                              media                             Mobile
                                                                              account Website Podcast             app
the channel creator and do not extend beyond             All YouTube news
the platform.                                            channels               89%         72%        13%         8%


                                                         News org.
To determine whether a channel used these                channels                95          96         13          17
external tools, researchers looked for any social        Other org.
                                                         channels                91          91         14          *
media or other links on that channel’s YouTube           Independent
page. About nine-in-ten (89%) popular                    channels                82          41         13          *

YouTube news channels use at least one other             Note: Popular YouTube news channels are those news channels
                                                         that had at least 100,000 subscribers in November 2019. “Other
social media platform. Most have a Twitter               organization” channels are those affiliated with an external
(84%) or Facebook (76%) account, and about               organization that is not a news organization, including government
                                                         agencies, research organizations and advocacy organizations.
half are on Instagram (52%). A majority (72%)            “Independent” channels do not have a clear external affiliation.
                                                         Source: Pew Research Center analysis of 377 YouTube news
also have a website, while 13% have an                   channels with at least 100,000 subscribers in November 2019.
accompanying podcast and 8% have a mobile                “Many Americans Get News on YouTube, Where News Organizations
                                                         and Independent Producers Thrive Side by Side”
app. Only 6% do not have a presence on any
                                                         PEW RESEARCH CENTER
other platform.




                                          www.pewresearch.org
         Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 48 of 85

                                                  46
                                        PEW RESEARCH CENTER




To better understand what kind of news was being covered by news channels on YouTube,
researchers further examined 2,967 videos from December 2019, all published during the month
by the top 100 of the 377 channels studied and ranked by how many views their typical (median)
video received.

[BOX: Examining videos from the 100 most viewed YouTube news channels]

Of the 377 news channels included in this study that had at least 100,000 subscribers as of
December 2019, 89% posted at least one video in December 2019. From this subset of channels,
researchers excluded local news channels and then selected the top 100 channels based on how
many views their typical (median) video received that month. Through this process, researchers
arrived at a selection of news channels that produce videos that pertain to national or international
current events and typically receive a substantial number of views.

Researchers then examined a sample of each channel’s videos from December 2019. With the
exception of a handful of extremely prolific channels that produced too many videos to examine in
their entirety, this sampling process included most or all of the videos that each channel produced
during the month. Altogether, 3,626 videos were examined and then subsequently weighted to be
representative of the full collection of videos. Nearly one-in-five of these videos (18%) were not
about news or current affairs and were excluded from this analysis, resulting in a final sample of
2,967 videos. The first 10 minutes of each video (or, if the video was shorter than 10 minutes, the
entire video) in this final sample was watched by a human researcher and coded for a range of
characteristics, including its primary topic, the person or group it focused on, its tone, the number
of views it received in its first week and the sources it cited.

[/BOX]




                                          www.pewresearch.org
           Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 49 of 85

                                                                   47
                                                       PEW RESEARCH CENTER



This analysis finds that roughly a third of videos from the most viewed YouTube news channels in
December 2019 (36%) were primarily about President Trump’s impeachment, while 31% pertained
to a range of domestic policy issues such as gun control, abortion or immigration. Other topics
included the 2020 election (12%), international affairs (9%), criticism of corporations such as big
tech (2%), the news media (2%) and conspiracy theories like QAnon (2%).

Not only were videos about Trump’s impeachment especially common during this period, but they
also averaged nearly twice as many views as videos about domestic issues (245,000 vs. 128,000),
the second most common topic. The only topic that generated greater viewership was President
Trump himself, outside the context of his impeachment. Even though just 3% of the news videos
were about Trump and his administration generally (not specifically impeachment), these videos
averaged 257,000 views.


About a third of the most viewed YouTube news videos from December 2019 were
about Trump’s impeachment
% of videos from the 100 most viewed YouTube news channels that were primarily about …


                                 All YouTube                         News organization                    Independent
                                 news channels                       channels                             channels

 TOPICS:       Impeachment                       36%                                       41%                   20%

             Domestic policy                    31                                    28                                       39

               Election 2020       12                                       12                                       10

         International affairs          9                                        10                              7

           Conspiracy topics       4                                  <1                                        14

        Trump adminstration        3                                        4                               2

                 Government       2                                     2                                   2

                 Media news       2                                     1                                    4

               Business/tech      2                                     2                                   3

Note: Most viewed YouTube news channels are those news channels with the highest number of median views on their videos from
December 2019. Channels affiliated with other organizations (aside from news organizations) produced just 2% of videos, which was not
enough to analyze separately.
Source: Pew Research Center analysis of 2,967 videos published in December 2019 by the 100 most viewed YouTube news channels.
“Many Americans Get News on YouTube, Where News Organizations and Independent Producers Thrive Side by Side”
PEW RESEARCH CENTER




                                                         www.pewresearch.org
            Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 50 of 85

                                                                    48
                                                       PEW RESEARCH CENTER



Collectively, channels associated with news organizations tended to produce more videos on the
impeachment inquiry, while independent channels concentrated more on domestic issues. About
four-in-ten (41%) of videos produced by news organizations primarily covered the impeachment
inquiry, about double the proportion produced on this topic by independent channels (20%).9 In
contrast, nearly four-in-ten videos produced by independent YouTube news channels (39%)
covered domestic policy issues, while a smaller portion of the videos produced by news
organizations (28%) did so.

Although videos were analyzed for their primary topic, certain storylines cut across a broad range
of issues and came up regularly even in videos that were primarily about other topics. In addition
to assessing each video’s main topic, the study also looked at whether a video made any mention at
all of two topics that were uniquely prominent during the study period: Trump’s impeachment and
the 2020 election. Nearly half of the videos (47%) mentioned the impeachment inquiry and about
a quarter (26%) mentioned the 2020 election at least in passing, even if it was not the main topic
of the video.




9Channels that were affiliated with other organizations (aside from news outlets) produced 2% of the videos included in this part of the
analysis, and therefore are not analyzed separately. As a result, this section mostly discusses differences between channels owned by news
organizations and independent channels.




                                                          www.pewresearch.org
            Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 51 of 85

                                                                      49
                                                         PEW RESEARCH CENTER



Videos about conspiracy theories almost entirely concentrated among independent
channels
Researchers examined whether
videos produced by the 100
                                                  Independent channels covered QAnon conspiracy
                                                  theories much more frequently than news
most viewed YouTube news
                                                  organizations did
channels in December 2019
                                                  % of videos from the 100 most viewed YouTube news channels from
were primarily about – or at                      December 2019 that mentioned or primarily were about …
least mentioned – a set of
                                                                                                                  Primarily
specific conspiracy theories                                                   Mentioned                           about
that were prominent in the                                            QAnon
                                                                                     Another                             Another
                                                                                    conspiracy NET         QAnon
news media in late 2019,                                                                                                conspiracy      NET

particularly QAnon/deep state                          All YouTube
                                                                               5%            3%    7%            2%           2%        4%
                                                    news channels
conspiracy theories, theories
related to Jeffrey Epstein and
                                                          News org.
anti-vaccine theories.10                                  channels         2             1          2        0                <1        <1

                                                       Independent
                                                                               14             9    21               8              6    14
The analysis found that 7% of                             channels
the videos mentioned at least                     Note: Most viewed YouTube news channels are those news channels with the highest
one of these conspiracy                           number of median views on their videos from December 2019. Videos may mention more
                                                  than one conspiracy, but can only be primarily about one topic. Channels affiliated with
theories at all, and 4% were                      other organizations (aside from news organizations) produced just 2% of videos, which was
                                                  not enough to analyze separately.
primarily about a conspiracy
                                                  Source: Pew Research Center analysis of 2,967 videos published in December 2019 by the
theory. QAnon was the most                        100 most viewed YouTube news channels.
                                                  “Many Americans Get News on YouTube, Where News Organizations and Independent
common conspiracy theory                          Producers Thrive Side by Side”
discussed. It was mentioned in                    PEW RESEARCH CENTER
5% of the videos and was the
main topic of 2%.

On some types of channels, however, conspiracy theories were mentioned much more regularly.
Fewer than 1% of the videos produced by channels that are affiliated with a news organization
were about a conspiracy theory, and just 2% of these channels’ videos mentioned any of these
theories at all. By contrast, 14% of the videos that were produced by independent channels – those
not affiliated with any larger organization – were dedicated to covering conspiracy theories, and
roughly one-in-five (21%) of their videos mentioned a conspiracy theory at least briefly. In other

10 To analyze conspiracy theories, researchers selected these specific theories by looking at previous Pew Research Center work and news
media coverage and then trained coders on how to recognize these theories. Coders determined if a video was about or mentioned a
conspiracy theory only if the conspiracy theory was mentioned by name or central tenets of the theory were discussed. Researchers did not
attempt to determine if the video was supporting or promoting the theory. In cases where a conspiracy theory outside this list was discussed,
coders discussed the theory with the lead researcher, who investigated whether the ideas were connected to a conspiracy theory.




                                                          www.pewresearch.org
        Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 52 of 85

                                                50
                                      PEW RESEARCH CENTER



words, coverage of conspiracy theories was almost entirely concentrated among videos from
independent channels, and virtually absent in videos produced by channels affiliated with news
organizations.

The same pattern holds for videos specifically covering the set of conspiracy theories known as
QAnon. These theories were mentioned in 14% of videos published by independent channels,
compared with 2% of those from news organization channels, and was the primary topic in 8% of
videos from independent channels and fewer than 1% of news organizations’ videos.




                                        www.pewresearch.org
        Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 53 of 85

                                                     51
                                         PEW RESEARCH CENTER



Roughly a quarter of YouTube news videos
                                                          About a quarter of all videos studied
focused on Trump; these videos tended to
                                                          focused on President Trump …
be more popular
                                                          % of videos from the 100 most viewed YouTube news
In addition to categorizing a news video’s                channels from December 2019 that focused on …
primary topic, researchers also noted whether a                           Trump/admin.                                      24%
video focused on a specific entity, organization
                                                              Congressional Democrats                               15
or person (the primary character in the video).
Conceptually, a video’s focus is distinct from its                            Public figures                    14
topic. For example, while videos that were                2020 Democratic candidates                           12
about Trump’s impeachment often focused on
                                                                               Government                  8
Trump himself, some focused on other figures
involved in the impeachment proceedings.                     Congressional Republicans                     7

Similarly, many videos that focused on Trump                             Average person                6
were about the impeachment proceedings, but
                                                                                     Media             5
others focused on the president in the context
                                                                    Corporate/business             3
of his administration more generally, domestic
issues, and other topics.                                                             Other    1

                                                          … and these videos were mostly about
Nearly all of the videos examined (95%) had a
                                                          impeachment
clear focus, and the most common focus was
                                                          Among all news videos that focused on President Trump
President Trump. About a quarter (24%) of all
                                                                                                       Avg. number
videos published in December 2019 by the 100                                  % of videos              of views
most viewed YouTube news channels focused
on Trump. Smaller shares focused on other                   Impeachment                62%                               241,299

figures, like non-political public figures (14%),
                                                          Domestic policy       26                                  173,269
Democratic presidential candidates (12%) and
Democratic members of Congress (15%).
                                                           Trump/admin.         6                                        270,020

Videos that focused on Trump were notably                  All other topics      6                                  147,470
more popular than those that focused on other
people or organizations, or none at all. Trump-           Note: Most viewed YouTube news channels are those news
                                                          channels with the highest number of median views on their videos
focused videos received over 220,000 views, on            from December 2019. Congressional Democrats/Republicans may
average, compared with an average of 157,000              include other prominent party figures. Categories are mutually
                                                          exclusive. Videos without a focus not shown.
views among all other videos. While most of               Source: Pew Research Center analysis of 2,967 videos published in
                                                          December 2019 by the 100 most viewed YouTube news channels.
these videos were topically related to Trump’s            “Many Americans Get News on YouTube, Where News Organizations
impeachment, videos that were about Trump in              and Independent Producers Thrive Side by Side”

other contexts also received high numbers of              PEW RESEARCH CENTER




                                          www.pewresearch.org
        Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 54 of 85

                                               52
                                      PEW RESEARCH CENTER



views. Of the videos that focused on Trump, 62% were related to his impeachment, and these
videos averaged about 241,000 views. However, 6% were about other aspects of Trump or his
administration, and these received even more views (roughly 270,000, on average).

Much of the focus on Trump appears to have been driven by news organizations, rather than
independent channels. Collectively, news organizations focused on Trump in 28% of their videos –
about twice the rate of independent channels, who focused on Trump in just 12% of their videos
overall.




                                       www.pewresearch.org
            Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 55 of 85

                                                                      53
                                                         PEW RESEARCH CENTER



Negative YouTube news videos were more common than positive ones and received more
views, but most were neither negative nor positive
While watching the videos from
the 100 most viewed YouTube                       Independent YouTube channels about twice as likely
news channels, researchers                        as news organizations to produce videos with a
also assessed whether each                        negative tone
video took a decidedly negative                   % of videos from the 100 most viewed YouTube news channels from
                                                  December 2019 that had a __ tone toward the main person or group they
or positive tone toward the                       addressed
person or group it primarily
                                                                      Positive     Negative          Neither                      No focus
discussed. Videos were
considered to have a negative                           All YouTube
                                                                            4%       22%                              69%              5%
tone if at least twice as many                       news channels

negative statements as positive
                                                          News org.
                                                                            4        17                                   74           5
ones were made about the                                  channels
primary person or group being
                                                       Independent
discussed during the video’s                                               3               37                      55                  5
                                                          channels
first 10 minutes.11 Similarly,
when statements about a                           Note: Most viewed YouTube news channels are those news channels with the highest
                                                  number of median views on their videos from December 2019. Videos coded as positive
video’s primary character were                    had at least twice as many positive as negative statements; negative videos had at least
predominantly positive (at                        twice as many negative as positive statements. All other videos are coded as neither.
                                                  Channels affiliated with other organizations (aside from news organizations) produced 2%
least 66% of all mentions), the                   of videos, which was not enough to analyze separately.
                                                  Source: Pew Research Center analysis of 2,967 videos published in December 2019 by the
video was determined to be                        100 most viewed YouTube news channels.
positive. All other videos were                   “Many Americans Get News on YouTube, Where News Organizations and Independent
                                                  Producers Thrive Side by Side”
coded as neither positive nor
                                                  PEW RESEARCH CENTER
negative (sometimes referred
to as “mixed”).

Most of the news videos published by these channels were neither positive nor negative – 69%
were either mixed in their tone or took a neutral stance toward the main person or group they
discussed. But negative videos still outnumbered positive videos by about five-to-one. Roughly
one-in-five (22%) videos took a negative tone toward their main subject, compared with just 4%
that had a positive tone. An additional 5% of videos had no focus at all.




11To determine tone, researchers considered the tone of all statements about the person or group being discussed. Factual statements that
cast that person or group in a negative or positive light were not included unless the critique or praise extended beyond the facts themselves.
For instance, a statement describing a poll showing a low approval rating would not be considered a negative statement because it is
reporting a fact.




                                                           www.pewresearch.org
        Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 56 of 85

                                                  54
                                        PEW RESEARCH CENTER



Independent channels were more than twice as likely to publish negative videos: 37% of the videos
produced by independent channels took a negative tone toward their primary focus, compared
with just 17% of the videos that were produced by channels affiliated with news organizations. In
contrast, videos from both types of channels rarely had a positive tone.

Negativity also seemed to drive viewership – or, on the other side of the coin, positivity was less
effective at capturing an audience’s attention. Videos that were predominantly negative in tone
received an average of 184,000 views, somewhat higher than videos that had a mixed or neutral
tone, which averaged 172,000 views. On the other hand, videos with a positive tone received
notably fewer views, with 117,000, on average. This pattern was reflected in videos that were
produced by both types of channels – news organizations and independent channels alike.




                                          www.pewresearch.org
           Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 57 of 85

                                                                   55
                                                       PEW RESEARCH CENTER



YouTube news videos included the news media as source more than any other source type
These videos cited a wide variety of sources in their reporting, with media the most commonly
cited source type (only external media citations were included; for example, a video produced by
NBC and citing another NBC clip or statements of their own reporters were not counted, but if
NBC included a clip from CBS it would be). About half of the videos studied from the 100 most
viewed YouTube news channels in December 2019 cited the media (51%), showing that it is
common for YouTube news videos to rely on previously reported material.

YouTube news videos also commonly cited prominent political figures (42%). Among political
figures, Republicans were cited in slightly more videos than Democrats (28% vs. 21%), while a
smaller portion of videos cited nonpartisan government entities (15%). Some videos also cited
experts (11%), social media posts (7%), average people (7%), public figures (6%) or polls (6%).


YouTube news videos cited media more often than other types of sources;
independent channels less likely to cite officials
% of videos from the 100 most viewed YouTube news channels from December 2019 that cited each source type

                                  All YouTube                        News organization              Independent
                                  news channels                      channels                       channels
 SOURCE TYPE:
                        Media                        51%                                  45%                                     68%

       Prominent Republican                   28                                     33                 16

         Prominent Democrat              21                                     25                          11

                   Other govt.      15                                   17                                 10

                        Expert            11                                    11                           11

                 Social media         7                                 4                                   18

              Average person          7                                     7                           5

                           Poll      6                                   6                              5

                  Public figure      6                                   6                              5

                         Other      5                                   4                                   9

Note: Most viewed YouTube news channels are those news channels with the highest number of median views on their videos from December
2019. A video may cite multiple types of sources, but each source type is mutually exclusive. Channels affiliated with other organizations
(aside from news organizations) produced 2% of videos, which was not enough to analyze separately.
Source: Pew Research Center analysis of 2,967 videos published in December 2019 by the 100 most viewed YouTube news channels.
“Many Americans Get News on YouTube, Where News Organizations and Independent Producers Thrive Side by Side”
PEW RESEARCH CENTER




                                                         www.pewresearch.org
        Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 58 of 85

                                               56
                                      PEW RESEARCH CENTER



Channels associated with news organizations and those that are independent displayed different
tendencies when citing sources. Roughly two-thirds (68%) of videos from independent channels
cited media, compared with fewer than half (45%) of videos from news organizations. Videos from
independent channels were also considerably more likely than those from news organizations to
cite social media sources (18% vs. 4%).

With their tendency to turn to media, and with generally fewer production capabilities,
independent channels were less likely to cite elected officials than news organization channels.
Videos produced by independent channels were about half as likely to cite Republicans, including
President Trump and members of Congress. Just 16% of videos from independent channels did so,
compared with a third (33%) of videos produced by news organizations. There was a similar
pattern for citing Democrats, including members of Congress and presidential candidates,
although these source types were cited less frequently overall (25% of videos from news
organizations vs. 11% of videos from independent channels).




                                       www.pewresearch.org
        Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 59 of 85

                                                 57
                                        PEW RESEARCH CENTER



Acknowledgments
This report was made possible by The Pew Charitable Trusts. Pew Research Center is a subsidiary
of The Pew Charitable Trusts, its primary funder. This report is a collaborative effort based on the
input and analysis of the following individuals. Find related reports online at journalism.org

Galen Stocking, Senior Computational Social Scientist
Patrick van Kessel, Senior Data Scientist
Michael Barthel, Senior Researcher
Katerina Eva Matsa, Associate Director, Journalism Research
Maya Khuzam, Research Assistant
Amy Mitchell, Director, Journalism Research
Elizabeth Grieco, Senior Writer/Editor
Kirsten Worden, Research Assistant
Mason Walker, Research Analyst
Jeff Gottfried, Senior Researcher
Margaret Porteus, Information Graphics Designer
Michael Lipka, Editorial Manager
Claudia Deane, Vice President, Research
Hannah Klein, Communications Manager
Rachel Weisel, Senior Communications Manager
Andrew Grant, Communications Associate
Travis Mitchell, Digital Producer
Sara Atske, Associate Digital Producer
Katherine Bradshaw, Intern
Megan Drown, Intern
Ricki Wood, Intern
Sarah Dolezal, Intern
Alvin Buyinza, Intern




Methodology


                                         www.pewresearch.org
          Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 60 of 85

                                                             58
                                                 PEW RESEARCH CENTER



This report – a study of news on YouTube – uses three different research components and
methodologies, including a national representative survey of U.S. adults conducted through Pew
Research Center’s American Trends Panel (ATP) and a content analysis of YouTube channels and
the news videos they produced.




The American Trends Panel (ATP), created by Pew Research Center, is a nationally representative
panel of randomly selected U.S. adults. Panelists participate via self-administered web surveys.
Panelists who do not have internet access at home are provided with a tablet and wireless internet
connection. The panel is being managed by Ipsos.

Data in this report are drawn       American Trends Panel recruitment surveys
from the panel wave                                                                                                   Active
                                                                                                                    panelists
conducted January 6 to                  Recruitment dates              Mode            Invited        Joined       remaining
                                                                    Landline/
January 20, 2020. A total of        Jan. 23 to March 16, 2014 cell RDD                  9,809          5,338          2,315
12,638 panelists responded                                          Landline/
                                    Aug. 27 to Oct. 4, 2015          cell RDD           6,004          2,976          1,337
out of 15,463 who were
                                                                    Landline/
sampled, for a response rate of April 25 to June 4, 2017             cell RDD           3,905          1,628           685
82%. This does not include          Aug. 8 to Oct. 31, 2018         ABS/web             9,396          8,778          6,421

nine panelists who were             Aug. 19 to Nov. 30, 2019        ABS/web             5,900          4,720          4,705
                                                                       Total           35,014         23,440         15,463
removed from the data due to
                                    Note: Approximately once per year, panelists who have not participated in multiple
extremely high rates of refusal
                                    consecutive waves or who did not complete an annual profiling survey are removed from the
or straightlining. The              panel. Panelists also become inactive if they ask to be removed from the panel.
cumulative response rate            PEW RESEARCH CENTER

accounting for nonresponse to
the recruitment surveys and
attrition is 5.3%. The break-off rate among panelists who logged onto the survey and completed at
least one item is 1%. The margin of sampling error for the full sample of 12,638 respondents is plus
or minus 1.3 percentage points.

The ATP was created in 2014, with the first cohort of panelists invited to join the panel at the end
of a large, national, landline and cellphone random-digit-dial survey that was conducted in both
English and Spanish. Two additional recruitments were conducted using the same method in 2015
and 2017, respectively. Across these three surveys, a total of 19,718 adults were invited to join the
ATP, of which 9,942 agreed to participate.




                                                   www.pewresearch.org
             Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 61 of 85

                                                               59
                                                    PEW RESEARCH CENTER



In August 2018, the ATP switched from telephone to address-based recruitment. Invitations were
sent to a random, address-based sample (ABS) of households selected from the U.S. Postal
Service’s Delivery Sequence File. In each household, the adult with the next birthday was asked to
go online to complete a survey, at the end of which they were invited to join the panel. For a
random half-sample of invitations, households without internet access were instructed to return a
postcard. These households were contacted by telephone and sent a tablet if they agreed to
participate. A total of 9,396 were invited to join the panel, and 8,778 agreed to join the panel and
completed an initial profile survey. The same recruitment procedure was carried out on August 19,
2019, from which a total of 5,900 were invited to join the panel and 4,720 agreed to join the panel
and completed an initial profile survey. Of the 23,440 individuals who have ever joined the ATP,
15,463 remained active panelists and continued to receive survey invitations at the time this
survey was conducted.

The U.S. Postal Service’s Delivery Sequence File has been estimated to cover as much as 98% of
the population, although some studies suggest that the coverage could be in the low 90%range.12




12   AAPOR Task Force on Address-based Sampling. 2016. “AAPOR Report: Address-based Sampling.”




                                                     www.pewresearch.org
        Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 62 of 85

                                                     60
                                         PEW RESEARCH CENTER
                                                                         Weighting dimensions
                                                                         Variable                 Benchmark
                                                                                                    source
Weighting                                                                Gender                2018 American
                                                                                               Community
                                                                         Age                   Survey
The ATP data was weighted in a multistep process that begins by
                                                                         Education
calibrating the entire panel so that it aligns with the population
                                                                         Race/Hispanic
benchmarks identified in the accompanying table to create a full-        origin
panel weight. For ATP waves in which only a subsample of                 Country of birth
                                                                         among Hispanics
panelists are invited to participate, a wave-specific base weight is     Home internet
                                                                         access
created by adjusting the full-panel weights for subsampled
                                                                         Region x            2019 CPS March
panelists to account for any differential probabilities of selection     Metropolitan status Supplement
for the particular panel wave. For waves in which all active             Volunteerism          2017 CPS
                                                                                               Volunteering &
panelists are invited to participate, the wave-specific base weight                            Civic Life
                                                                                               Supplement
is identical to the full-panel weight. The next step in the
                                                                         Voter registration    2018 CPS Voting
weighting uses an iterative technique that aligns the sample to                                and Registration
                                                                                               Supplement
population benchmarks on the dimensions listed in the                    Party affiliation     Average of the
accompanying table.                                                                            three most recent
                                                                                               Pew Research
                                                                                               Center telephone
                                                                                               surveys.
Sampling errors and test of statistical significance take into
account the effect of weighting. Interviews are conducted in both        Note: Estimates from the ACS are based on
                                                                         non-institutionalized adults. Voter
English and Spanish.                                                     registration is calculated using procedures
                                                                         from Hur, Achen (2013) and rescaled to
                                                                         include the total U.S. adult population.
In addition to sampling error, one should bear in mind that
                                                                         PEW RESEARCH CENTER
question wording and practical difficulties in conducting surveys
can introduce error or bias into the findings of opinion polls.

The following table shows the unweighted sample sizes and the error attributable to sampling that
would be expected at the 95% level of confidence for different groups in the survey:


                                         Unweighted
             Group                       sample size            Plus or minus …
             Total sample                   12,638          1.3 percentage points


             YouTube news
             consumers                      2,872          2.8 percentage points

             YouTube news videos
             are ___ way I get news
             The most important              322           8.3 percentage points
             An important way, but
             not the most important         1,655          3.7 percentage points
             Not an important                884           5.0 percentage points




                                          www.pewresearch.org
        Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 63 of 85

                                                61
                                       PEW RESEARCH CENTER



Sample sizes and sampling errors for other subgroups are available upon request.




                                        www.pewresearch.org
              Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 64 of 85

                                                            62
                                                   PEW RESEARCH CENTER




Overview
To better understand the news content people are exposed to in YouTube, this part of the study
analyzed 377 popular YouTube channels that primarily produced videos about news and current
affairs and 2,967 news videos produced by a subset of the most-viewed 100 of these channels.

YouTube news channels selection
News channels were identified by adapting a mapping method from prior Pew Research Center
research that used a set of seed channels and YouTube video recommendations to iteratively find
related channels. Researchers started with an initial list of 145 channels compiled from multiple
lists of news channels on YouTube, including:13

       1. 81 channels associated with news organizations that were included in Pew Research
          Center’s 2019 State of the News Media report;

       2. 26 channels that had at least 250,000 subscribers as of December 2018, and that talked
          about U.S. news, politics, or current events in at least half their videos during the first week
          of 2019;

       3. 70 news channels that were shared on Twitter by at least five different respondents in a
          nationally representative survey conducted June 10, 2018, through June 9, 2019 (for more
          information about this survey, see its methodology); and

       4. YouTube’s aggregate “News” channel, which provides a feed of videos that YouTube has
          marked as news from across channels.

Researchers used this list of 145 channels to find more channels via YouTube’s recommendation
engine in order to capture as many channels as possible that could offer news content to YouTube
users. To do so, researchers used an iterative process, with the output of one process used as the
seed channels for a second iteration of the process. This expanded the pool of potential news
channels.

For each channel, researchers ran a script in November 2019 to query the YouTube API for lists of
recommended videos for each of the channel’s most recent videos. The script was not logged into a
YouTube account in an effort to minimize personalized recommendations. Researchers then

13   Some channels were found on multiple lists.




                                                    www.pewresearch.org
        Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 65 of 85

                                                  63
                                         PEW RESEARCH CENTER



removed channels that had fewer than 100,000 subscribers and used two different methods to
identify and remove non-English channels. First, researchers used a Python script to remove any
channel in which more than 50% of its title and description did not use English language (non-
ASCII) characters – common for foreign language channels. Second, researchers used the
langdetect Python package to identify channels whose title and description were in English. This
package reports the probability that text is in a given language, and any channels whose title and
descriptions were found to have less than a 50% probability of being in English were excluded.

Once a list of recommended channels was collected, researchers determined whether these
channels primarily published videos about politics and current event news. To do so, human
coders visited the “Videos” tab of each channel in November 2019 and considered the title and
featured image for each of its 15 most recent videos. A channel was included if at least half of those
videos were about political news or current affairs and not solely focused on non-political
conspiracies, lifestyles, reviews, or other non-news or current affairs content. Channels that were
mostly documentaries were also excluded.

The channels discovered using these recommendation and filtering processes were then used as a
new set of seed channels, and the whole process was repeated with these seed channels.

After running the recommendation and filtering processes twice, human coders had examined
17,797 channels and identified a final total of 377 popular channels with at least 100,000
subscribers that primarily published videos about news or current affairs in November 2019.

Channel audit
Next, researchers conducted an analysis of key characteristics of those 377 channels. This audit
investigated key components of each channel’s identity, community and fundraising.

Coders were given multiple sets of YouTube channels to evaluate during the training period. Once
internal agreement on how to code the variables was established, coding of the channels for the
study began. Agreement was tested using Fleiss’s Kappa, a common intercoder reliability measure
for multiple coders (five coders were trained but only two conducted this phase of the research
because of the smaller number of channels; the scores below are the agreement between those
two). The mean Kappa across variables was 0.89, with a minimum of 0.79 (“Affiliation”) and
several variables showing full agreement.

Below are the main measures and their Kappas (minimum and average reported for variables with
multiple, non-exclusive options, like select alls):




                                          www.pewresearch.org
        Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 66 of 85

                                                  64
                                        PEW RESEARCH CENTER



   ▪   Digital platform – 0.73 or higher (average is 0.93)
   ▪   Ideology – 0.88
   ▪   Donation type – 0.65 or higher (average is 0.82)
   ▪   Donation privileges – 1.0
   ▪   Merchandise – 1.0
   ▪   Personality driven – 0.82
   ▪   Affiliation – 0.79

Upon reaching an acceptable level of intercoder reliability, all channels were coded by two coders.

Throughout the coding process, staff discussed questions as they arose and arrived at decisions
under supervision of the content analysis team leader. In addition, the lead researcher checked
coders’ accuracy throughout the process.

Video coding
Throughout December 2019, researchers collected every video that was produced by each of the
377 popular news channels; 89% of the channels posted at least one video during the month, and
each video was tracked for a week after its publication to collect its 7-day view count and other
measures.

Overall, the 377 news channels produced 37,095 videos in December 2019. Due to time
considerations and the sheer volume of videos, researchers were only able to examine and analyze
videos that were produced by a subset of the 377 popular news channels. Researchers focused on
the 100 most-viewed news channels, which were selected by examining the views their typical
(median) video received in December 2019. However, this still included some channels that did
not primarily publish videos about news in December 2019 (although they had done so in
November), and channels that were dedicated to local news. To ensure these weren’t included in
the sample, two researchers manually reviewed the titles and descriptions for the videos published
by the top 100 channels and removed channels that focused on local news and channels that did
not primarily publish videos about politics or current affairs during December 2019. These
removed channels were then replaced with the next most-viewed candidates, and this process was
repeated until researchers arrived at a final list of the 100 most-viewed national news channels,
which collectively produced 4,864 videos during the month.

A set of five coders were then trained to evaluate these channels’ videos across several metrics,
including topic, focus, tone, and use of journalistic practices like sources.




                                          www.pewresearch.org
        Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 67 of 85

                                                65
                                       PEW RESEARCH CENTER



Before training, codes for each variable were developed through an iterative process of identifying
common elements. For example, for the conspiracy variable, researchers found several conspiracy
theories or unproven claims that were prominently discussed in the news media in late 2019:
QAnon/deep state conspiracy theories, theories related to Jeffrey Epstein and anti-vaccine
theories. By looking at a sample of videos, researchers determined that QAnon- and Epstein-
related theories were particularly common and trained coders to identify discussions of them
based on the terms and tenets of the theories. Once trained, researchers coded for these conspiracy
theories based on this information. However, researchers did not attempt to determine if the video
was supporting or promoting the theory. In cases where a conspiracy theory outside this list was
discussed, coders discussed the theory with the lead researcher, who investigated whether the
ideas were connected to a conspiracy theory. However, after coding, it was clear that only QAnon
was discussed regularly in these videos, so all other conspiracy theories were grouped into Other.

Fleiss’s Kappa was also used to measure intercoder agreement. The mean Kappa across variables
was a 0.7, with a minimum of 0.70 (“Focus”) and a max of 0.82 (“News Focus”).

Below are the main measures and their Kappas (minimum and average reported for variables with
multiple, non-exclusive options, like select alls):

   ▪   News focus – 0.82
   ▪   Source type: 0.62 or higher (average is 0.75)
   ▪   Interview – 0.71
   ▪   Primary topic – 0.81
   ▪   Topic mentioned – 0.71 or higher (average is 0.81):
   ▪   Conspiracy – 0.79
   ▪   Focus – 0.70
   ▪   Tone – 0.71

Once coders were trained, researchers drew a representative, chronologically stratified sample of
videos for each of the top 100 news channels using half-open random sampling. The number of
videos sampled from each channel varied depending on the number of videos each channel
produced in December 2019, but with the exception of a handful channels that produced a large
number of videos (the most prolific of which was MSNBC, with 578 videos – 12% of the total), a
channel’s sample typically included most or all of the videos that it produced during the month.

Coders then examined each video in the sample. First, because many channels offered a mix of
entertainment and news videos (even if most of their videos were about news), videos that were




                                        www.pewresearch.org
        Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 68 of 85

                                                  66
                                        PEW RESEARCH CENTER



determined to not be about news were removed from the sample and replaced with the next video,
chronologically. This process was continued until a video that was about news was sampled.

Altogether, 3,626 videos produced by the top 100 news channels in December 2019 were sampled
and classified. These videos were subsequently adjusted using channel-level propensity weights to
be representative of the full collection of videos. About one-in-five (18%) of the sampled videos
were not about current affairs and were excluded from the analysis, resulting in a final selection of
2,967 videos.




                                          www.pewresearch.org
          Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 69 of 85

                                                           67
                                                PEW RESEARCH CENTER



                      2020 PEW RESEARCH CENTER’S AMERICAN TRENDS PANEL
                                    WAVE 59 JANUARY 2020
                                           TOPLINE
                                     JAN. 6 – JAN 20, 2020
                                       TOTAL N=12,638

ASK ALL WITH INTERNET ACCESS (S_TABLETHH=0):
WEB1        Do you use any of the following social media sites? [RANDOMIZE]

                                                          Yes, use          No, do not
 BASED ON TOTAL                                           this              use this14      No Answer
 a.  Twitter
           Jan 6-Jan 20, 2020 [N=12638]                   22                76              2
              July 8–July 21, 2019 [N=5107]               23                76              1

 b.    Instagram
             Jan 6-Jan 20, 2020 [N=12638]                 37                62              1
             July 8–July 21, 2019 [N=5107]                38                61              1

 c.     Facebook
             Jan 6-Jan 20, 2020 [N=12638]                 67                32              1
             July 8–July 21, 2019 [N=5107]                71                29              *

 [NO ITEM D]

 e.    YouTube
            Jan 6-Jan 20, 2020 [N=12638]                  71                28              1
            July 8–July 21, 2019 [N=5107]                 74                25              *

 [NO ITEMS F-K]



ASK IF USES YOUTUBE [WEB1E=1) [N=9152]:
YTNEWS       Do you ever get news from YouTube videos? By news we mean current events and
             issues.

                                                                      Yes           No          Refused
 BASED ON YOUTUBE USERS:
 a.  YouTube
          Jan 6-Jan 20, 2020                                           36           64             *




14Respondents who do not have internet access at home were excluded from the question; they are included here with those
who said “No, do not use this.” Respondents who do not have internet access were 4% of the sample in 2019 and 5% in
2020.




                                                 www.pewresearch.org
        Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 70 of 85

                                                  68
                                        PEW RESEARCH CENTER



ASK IF GETS NEWS ON YOUTUBE (YTNEWS=1) [N=2872]:
YTNEWSIMP    How important to you, if at all, are YouTube videos as a way of keeping up with the
             news?
    Jan 6-Jan 20, 2020
               13            The most important way
               59            An important way, but not the most important
               27            Not an important way
               *             No answer

ASK IF GETS NEWS ON YOUTUBE (YTNEWS=1) [N=2872]:
YTNEWSONSITE      Which statement describes how you most often get YouTube news videos?

  Jan 6-Jan 20, 2020

           65            Going directly to the YouTube app or website
                         Watching videos or following links that get shared with me on
           34
                         other platforms like Facebook or email
           1             No answer

ASK IF GETS NEWS ON YOUTUBE (YTNEWS=1) [N=2872]:
YTACT        How often, if at all, do you interact with YouTube news videos through actions like
             commenting, liking or disliking, subscribing, or sharing?

  Jan 6-Jan 20, 2020

           14            Often
           31            Sometimes
           30            Hardly ever
           24            Never
           *             No answer

ASK IF GETS NEWS ON YOUTUBE (YTNEWS=1) [N=2872]:
YTWATCHSTYLE       When playing YouTube news videos, do you generally… [RANDOMIZE]

  Jan 6-Jan 20, 2020

           68            Pay close attention to news videos
           31            Let news videos play in the background
           1             No answer

ASK IF GETS NEWS ON YOUTUBE (YTNEWS=1) [N=2872]:
YTCHANNELLOYAL    Which of the following statements comes closer to your view when it comes to
                  YouTube news videos? [RANDOMIZE]

  Jan 6-Jan 20, 2020

                         I consider myself loyal to a few shows, people, or channels on
           38
                         YouTube
                         I am not particularly loyal to any shows, people, or channels on
           61
                         YouTube
           1             No answer




                                          www.pewresearch.org
         Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 71 of 85

                                                     69
                                           PEW RESEARCH CENTER



ASK IF GETS NEWS ON YOUTUBE (YTNEWS=1) [N=2872]:
YTNEWSOPIN Which statement comes closer to your views, even if neither is exactly right?

                I go to YouTube news videos primarily for… [RANDOMIZE]

  Jan 6-Jan 20, 2020

           51             Opinions, views, and social commentary
           48             Information and facts
           2              No answer


ASK IF GETS NEWS ON YOUTUBE (YTNEWS=1) [N=2872]:
YTSOURCEATTN      When you watch a YouTube news video, how much attention, if any, do you pay
                  to who created the video?


  Jan 6-Jan 20, 2020
           39             A lot of attention
           40             Some attention
           14             Very little attention
           6              No attention at all
           1              No answer

ASK IF GETS NEWS ON YOUTUBE (YTNEWS=1) [N=2872]:
YTNEWS2 When you watch news videos on YouTube, do you also watch the recommended news videos
          that appear alongside the video you are watching?


  Jan 6-Jan 20, 2020

           11             Yes, regularly
           67             Yes, on occasion
           21             No
           1              No answer

ASK IF GETS NEWS ON YOUTUBE (YTNEWS=1) [N=2872]:
YTSOURCETYPE      How often, if at all, do you get news on YouTube from… [RANDOMIZE A-B]

                                                                   Hardly                    No
                                             Often     Sometimes    ever      Never        Answer

    a.   News and media outlets on
          YouTube
         Jan 6-Jan 20, 2020                   23           52       19          6            *


    b.   YouTubers not affiliated with a
          news outlet
         Jan 6-Jan 20, 2020                   23           41       23         12            1




                                             www.pewresearch.org
        Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 72 of 85

                                                 70
                                       PEW RESEARCH CENTER




ASK IF GETS NEWS ON YOUTUBE (YTNEWS=1) [N=2872]:
YTLIKE What is unique about YouTube as a place to get news? [OPEN-END]

BASED ON THOSE WHO PROVIDED AN ANSWER [N=2080]:


   Jan 6-Jan 20, 2020
          18            Non-mainstream
          17            Opinions/commentary
          12            Variety
          8             Fair/unbiased
          6             News bites
          7             Other content
          15            Control
          13            Convenience
          7             Platform tools
          7             TV alternative
          2             Other features

          10            Other
          5             Nothing makes it unique/DK

ASK IF GETS NEWS ON YOUTUBE (YTNEWS=1) [N=2872]:
YTINFORM     Overall, would you say YouTube news videos … [RANDOMIZE 1-2, 3 ALWAYS LAST]


  Jan 6-Jan 20, 2020

          66            Help you better understand current events
          4             Make you more confused about current events
          29            Have not made much of a difference
          1             No answer

ASK IF GETS NEWS ON YOUTUBE (YTNEWS=1) [N=2872]:
YTSKEP       Which of the following best describes how you approach YouTube news videos, even if
             neither is exactly right? [RANDOMIZE]

               I expect YouTube news videos will…

  Jan 6-Jan 20, 2020

          73            Largely be accurate
          24            Largely be inaccurate
          3             No answer

ASK IF GETS NEWS ON YOUTUBE (YTNEWS=1) [N=2872]:
YTRECSSAT      How good of a job does YouTube do at recommending news videos for you?


  Jan 6-Jan 20, 2020

          13            Very good
          66            Somewhat good
          15            Somewhat bad
          4             Very bad




                                         www.pewresearch.org
           Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 73 of 85

                                                   71
                                          PEW RESEARCH CENTER



              2            No answer


ASK IF GETS NEWS ON YOUTUBE (YTNEWS=1) [N=2872]:
YTNEWSPROBLEMS    How much of a problem, if at all, do you think each of the following is when it
                  comes to news on YouTube? [RANDOMIZE]


                                        A very         A                     Not a
                                         big      moderately     A small    problem      No
                                       problem    big problem    problem     at all    Answer
 a.     Tone or civility of
 discussions about the news
        Jan 6-Jan 20, 2020                13            28          37         19         2

 b.       Censorship by YouTube
          Jan 6-Jan 20, 2020              29            26          28         16         2

 c.    YouTube limiting ad
 revenue for video creators,
 sometimes called demonetization
       Jan 6-Jan 20, 2020                 30            29          25         14         3

 d.      Harassment
          Jan 6-Jan 20, 2020              19            24          34         20         2

 e.      Misinformation
          Jan 6-Jan 20, 2020              30            33          27         9          1

 f.      Political bias
          Jan 6-Jan 20, 2020              28            31          26         13         1


Now, thinking specifically about YouTube news videos focusing on politics or social issues…

ASK IF GETS NEWS ON YOUTUBE (YTNEWS=1) [N=2872]:
YTIDEO       In general, would you describe the news videos about politics and social issues you see
             on YouTube as… [ SHOW OPTIONS IN REVERSE ORDER FOR RANDOM HALF OF
             SAMPLE]

      Jan 6-Jan 20, 2020
             3             Very conservative
             11            Conservative
             50            Moderate
             24            Liberal
             9             Very liberal
             3             No answer




                                           www.pewresearch.org
        Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 74 of 85

                                                  72
                                         PEW RESEARCH CENTER




ASK IF GETS NEWS ON YOUTUBE (YTNEWS=1) [N=2872]:
YTNEWSLEARN In the past year, which political or social issue, if any, have you learned the most about
from YouTube news videos? [OPEN-END]

BASED ON THOSE WHO PROVIDED AN ANSWER [N=1891]:


   Jan 6-Jan 20, 2020
           20            Impeachment
           3             Iran/Soleimani conflict
           9             Other Trump admin.
           3             Democratic primary 2020
           5             Other U.S. govt.
           4             Immigration
           3             Science/tech
           2             Identity topics
           10            Other domestic policy
           4             Media news
           8             International

           12            Other
           15            Learned nothing/DK




                                          www.pewresearch.org
     Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 75 of 85

                                                 73
                                       PEW RESEARCH CENTER



Detailed tables



                  YouTube news channels, by affiliation
                  % of YouTube news channels that were affiliated with …

                                                      %                  N
                  News organizations                  49                183
                  TV stations/shows                   22                 84
                  Digital native news orgs.           14                 52
                  Print publications                  8                  32
                  Radio & podcasts                    2                  8
                  Wire services                       2                  7
                  Other organizations                 9                  35
                  Independent                         42                159
                  Note: Popular YouTube news channels are those news channels
                  that had at least 100,000 subscribers in November 2019. “Other
                  organization” channels are those affiliated with an external
                  organization that is not a news organization, including government
                  agencies, research organizations, and advocacy organizations.
                  “Independent” channels do not have a clear external affiliation.
                  Source: Pew Research Center analysis of 377 YouTube news
                  channels with at least 100,000 subscribers in November 2019.
                  “Many Americans Get News on YouTube, Where News Organizations
                  and Independent Producers Thrive Side by Side”
                  PEW RESEARCH CENTER




                                        www.pewresearch.org
Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 76 of 85

                                             74
                                PEW RESEARCH CENTER




             YouTube news channels, by personality-
             orientation
             % of YouTube news channels that were affiliated with …
                                                                     Not
                                   Public figure YouTuber        personality-
                                                                   driven
                                         %              %             %
             All YouTube news
             channels                   15             29             57


             News org. channels         16              6             78
             Other org. channels        20             17             63
             Independent
             channels                   13             57             30
             Note: Popular YouTube news channels are those news channels
             that had at least 100,000 subscribers in November 2019. “Other
             organization” channels are those affiliated with an external
             organization that is not a news organization, including government
             agencies, research organizations, and advocacy organizations.
             “Independent” channels do not have a clear external affiliation.
             Source: Pew Research Center analysis of 377 YouTube news
             channels with at least 100,000 subscribers in November 2019.
             “Many Americans Get News on YouTube, Where News Organizations
             and Independent Producers Thrive Side by Side”
             PEW RESEARCH CENTER




                                  www.pewresearch.org
Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 77 of 85

                                              75
                                PEW RESEARCH CENTER




             YouTube news channels, by ideology
             % of YouTube news channels that were affiliated with …
                                        Left-        Right-      No ideology
                                      leaning       leaning
                                         %             %              %
             All YouTube news
             channels                     4             8             88


             News org. channels           4             4             92
             Other org. channels          0            14             86
             Independent
             channels                     4            13             83
             Note: Popular YouTube news channels are those news channels
             that had at least 100,000 subscribers in November 2019. “Other
             organization” channels are those affiliated with an external
             organization that is not a news organization, including government
             agencies, research organizations, and advocacy organizations.
             “Independent” channels do not have a clear external affiliation.
             Source: Pew Research Center analysis of 377 YouTube news
             channels with at least 100,000 subscribers in November 2019.
             “Many Americans Get News on YouTube, Where News Organizations
             and Independent Producers Thrive Side by Side”
             PEW RESEARCH CENTER




                                  www.pewresearch.org
Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 78 of 85

                                                76
                                    PEW RESEARCH CENTER




      YouTube news channels, by donation acceptance
      method
      % of YouTube channels in each category that accepted donations via …
                               All YouTube           News org.     Other org. Independent
                                   news              channels      channels     channels
                                channels
                                     %                   %             %              %
      At least one type             41                  14             49             71
      Patreon                       27                   6             11             55
      YouTube membership            10                   7              3             16
      Cryptocurrency                 6                   2              3             11
      Other (e.g., PayPal,
      Venmo, etc.)                  27                   9             34             46
      None                          59                  86             51             29
      Note: Popular YouTube news channels are those news channels that had at least 100,000
      subscribers in November 2019. “Other organization” channels are those affiliated with an
      external organization that is not a news organization, including government agencies,
      research organizations, and advocacy organizations. “Independent” channels do not have a
      clear external affiliation.
      Source: Pew Research Center analysis of 377 YouTube news channels with at least 100,000
      subscribers in November 2019.
      “Many Americans Get News on YouTube, Where News Organizations and Independent
      Producers Thrive Side by Side”
      PEW RESEARCH CENTER




      YouTube news channels, by platform links
      % of YouTube news channels in each category that linked to a …
                               All YouTube
                                   news            News org.      Other org. Independent
                                channels           channels       channels     channels
                                     %                  %              %              %
      Social media                 89                  95             91             82
      Website                      72                  96             91             41
      Podcast                      13                  13             14             13
      Mobile app                    8                  17             <1             <1
      Other                        30                  33             14             31
      Note: Popular YouTube news channels are those news channels that had at least 100,000
      subscribers in November 2019. “Other organization” channels are those affiliated with an
      external organization that is not a news organization, including government agencies,
      research organizations, and advocacy organizations. “Independent” channels do not have a
      clear external affiliation.
      Source: Pew Research Center analysis of 377 YouTube news channels with at least
      100,000 subscribers in November 2019.
      “Many Americans Get News on YouTube, Where News Organizations and Independent
      Producers Thrive Side by Side”
      PEW RESEARCH CENTER




                                        www.pewresearch.org
Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 79 of 85

                                                77
                                    PEW RESEARCH CENTER




      YouTube news videos, by topic
      % of videos produced by each type of channel that were primarily about …
                                 All YouTube         News org.     Other org. Independent
                                     news            channels      channels     channels
                                  channels
                                       %                   %           %             %
      Impeachment                     36                 41            32            20
      Domestic policy                 31                 28            54            39
      Election 2020                   12                 12            6             10
      International                     9                10            1             7
      Conspiracy theories               4                <1            <1            14
      Trump/admin.                      3                  4           <1            2
      Government                        2                  2           2             2
      Media news                        2                  1           4             4
      Business/tech                     2                  2           <1            3
      Note: Most viewed YouTube news channels are those news channels with the highest
      number of median views on their videos from December 2019.
      Source: Pew Research Center analysis of 2,967 videos published in December 2019 by the
      100 most viewed YouTube news channels.
      “Many Americans Get News on YouTube, Where News Organizations and Independent
      Producers Thrive Side by Side”
      PEW RESEARCH CENTER




      YouTube news videos, by mention of storyline
      % of videos produced by each type of channel that mentioned …
                              All YouTube         News org.      Other org. Independent
                                  news            channels       channels     channels
                               channels
                                    %                  %              %              %
      Impeachment                  47                 51             33             35
      Election 2020                26                 26             16             26
      Note: Most viewed YouTube news channels are those news channels with the highest
      number of median views on their videos from December 2019.
      Source: Pew Research Center analysis of 2,967 videos published in December 2019 by the
      100 most viewed YouTube news channels.
      “Many Americans Get News on YouTube, Where News Organizations and Independent
      Producers Thrive Side by Side”
      PEW RESEARCH CENTER




                                      www.pewresearch.org
Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 80 of 85

                                                78
                                    PEW RESEARCH CENTER




      YouTube news videos, by mention of conspiracy theory
      % of videos produced by each type of channel that mentioned …
                              All YouTube         News org.      Other org. Independent
                                  news            channels       channels     channels
                               channels
                                    %                  %              %              %
      QAnon                         5                  2              2             14
      Another conspiracy            3                  1              -              9
      theory


      Any conspiracy theory         7                  2              2             21
      No conspiracy theory         93                 98             98             79
      Note: Most viewed YouTube news channels are those news channels with the highest
      number of median views on their videos from December 2019. Videos may mention more
      than one conspiracy, but can only be primarily about one topic.
      Source: Pew Research Center analysis of 2,967 videos published in December 2019 by the
      100 most viewed YouTube news channels.
      “Many Americans Get News on YouTube, Where News Organizations and Independent
      Producers Thrive Side by Side”
      PEW RESEARCH CENTER




                                        www.pewresearch.org
Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 81 of 85

                                                79
                                    PEW RESEARCH CENTER




        YouTube news videos, by focus
        % of videos produced by each type of channel that were primarily focused
        on …
                                   All YouTube
                                       news             News org.     Other org. Independent
                                    channels            channels      channels     channels
                                         %                  %             %              %
        Trump/admin.                    24                  28            10            12
        Congressional
        Democrats                       15                  14            16            17

        Public figures                  14                  14             8            16
        2020 Democratic
        candidates                      12                  12             5            11

        Government                       8                  7             11             9
        Congressional
        Republicans                      7                  7              6             6

        Average person                   6                  5             17             8
        Media                            5                  4              8             9
        Business/tech                    3                  3              0             3
        YouTube                         <1                 <1              0             1
        Other                            1                  1              1             1
        No focus                         5                  1             16             5
        Note: Most viewed YouTube news channels are those news channels with the highest
        number of median views on their videos from December 2019. Congressional
        Democrats/Republicans may include other prominent party figures. Categories are mutually
        exclusive.
        Source: Pew Research Center analysis of 2,967 videos published in December 2019 by the
        100 most viewed YouTube news channels.
        “Many Americans Get News on YouTube, Where News Organizations and Independent
        Producers Thrive Side by Side”
        PEW RESEARCH CENTER




                                      www.pewresearch.org
Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 82 of 85

                                                80
                                    PEW RESEARCH CENTER




      YouTube news videos, by tone
      % of videos produced by each type of channel that had a __ tone …
                                 All YouTube         News org.     Other org. Independent
                                     news            channels      channels     channels
                                  channels
                                       %                 %             %             %
      Positive                        4                  4             6             3
      Negative                       22                 17             17            37
      Neither positive /             69                 74             61            55
      negative

      No focus                        5                  5             16            5
      Note: Most viewed YouTube news channels are those news channels with the highest
      number of median views on their videos from December 2019.
      Source: Pew Research Center analysis of 2,967 videos published in December 2019 by the
      100 most viewed YouTube news channels.
      “Many Americans Get News on YouTube, Where News Organizations and Independent
      Producers Thrive Side by Side”
      PEW RESEARCH CENTER




                                      www.pewresearch.org
Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 83 of 85

                                                81
                                    PEW RESEARCH CENTER




      YouTube news videos, by sources cited
      % of videos produced by each type of channel that cited …
                                 All YouTube         News org.     Other org. Independent
                                     news            channels      channels     channels
                                  channels
                                       %                 %             %             %
      Media                           51                 45            48            68
      Prominent Republican            28                 33            18            16
      Prominent Democrat              21                 25            5             11
      Other govt.                     15                 17            12            10
      Expert                          11                 11            14            11
      Social Media                    7                  4             1             18
      Average person                  7                  7             11            5
      Public figure                   6                  6             9             5
      Poll                            6                  6             2             5
      Other                           5                  4             1             9
      None                            8                  7             16            9
      Note: Most viewed YouTube news channels are those news channels with the highest
      number of median views on their videos from December 2019. Categories are mutually
      exclusive.
      Source: Pew Research Center analysis of 2,967 videos published in December 2019 by the
      100 most viewed YouTube news channels.
      “Many Americans Get News on YouTube, Where News Organizations and Independent
      Producers Thrive Side by Side”
      PEW RESEARCH CENTER




                                      www.pewresearch.org
Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 84 of 85

                                                82
                                    PEW RESEARCH CENTER




      YouTube news video views, by topic
      Number of views on average on videos produced by each type of channel that
      were primarily about …
                                 All YouTube         News org.     Other org. Independent
                                     news            channels      channels     channels
                                  channels
      Impeachment                 244,663            261,581        82,069       163,869
      Domestic policy             128,311            138,032       209,515        98,097
      Election 2020               107,733            105,422        58,361       119,004
      International               107,111            103,325        24,559       125,108
      Trump/admin.                256,767            272,367            -        153,891
      Government                  156,052            170,086        28,513       130,462
      Media news                  133,143            130,614        22,666       145,083
      Business/tech               184,497            217,333            -        118,546
      QAnon conspiracy            112,529                 -             -        112,529
      theories
      Note: Most viewed YouTube news channels are those news channels with the highest
      number of median views on their videos from December 2019.
      Source: Pew Research Center analysis of 2,967 videos published in December 2019 by the
      100 most viewed YouTube news channels.
      “Many Americans Get News on YouTube, Where News Organizations and Independent
      Producers Thrive Side by Side”
      PEW RESEARCH CENTER




                                      www.pewresearch.org
Case 5:20-cv-07502-BLF Document 14-6 Filed 10/27/20 Page 85 of 85

                                                83
                                    PEW RESEARCH CENTER




      YouTube news video views, by focus
      Number of views received on videos produced by each type of channel that
      were primarily focused on …
                                 All YouTube         News org.     Other org. Independent
                                     news            channels      channels     channels
                                  channels
      Trump/admin.                220,501            236,055        32,831       124,692
      Congressional               204,495            237,343       167,234       126,999
      Democrats
      Average person              131,269            130,781       209,596       118,594
      2020 Democratic                                102,665       167,234
      candidates                  105,960                                        118,418

      Media                       150,996            178,433        70,012       122,637
      Congressional                                  230,695       127,841
      Republicans                 219,576                                        186,487

      Business/tech               163,164            179,350            -        111,962
      YouTube                     156,646            290,017            -         86,190
      Government                  161,006            189,238       109,805       101,087
      Public figures              122,010            125,050       217,639       110,363
      Other                       266,056            339,813       251,474        80,513
      No focus                    112,646            121,254       171,648        69,203
      Note: Most viewed YouTube news channels are those news channels with the highest
      number of median views on their videos from December 2019. Congressional
      Democrats/Republicans may include other prominent party figures.
      Source: Pew Research Center analysis of 2,967 videos published in December 2019 by the
      100 most viewed YouTube news channels.
      “Many Americans Get News on YouTube, Where News Organizations and Independent
      Producers Thrive Side by Side”
      PEW RESEARCH CENTER




                                      www.pewresearch.org
